Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 1 of 109 PagelD #: 1

4
4 . ve a

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

TROY HOGG,
Plaintiff,

-against-— Docket No:
STEPHEN BRAVERMAN, ROZGOLD CAPITAL, LLC,
OLDE MONMOUTH STOCK TRANSFER, INC.,
and CUENTAS, INC.

Defendants.

VERIFIED COMPLAINT
{. PARTIES
Troy Hogg, by his attorney, Simon Kogan, complaining of the

defendants,, hereby alleges as follows:

1. At all relevant times, plaintiff was a citizen of

Ontario, Canada.

2. Upon information and belief, at ali relevant times,
defendant Stephan Braverman (“Braverman”) was a citizen and

resident of California.

3. Upon information and belief, at all relevant times,
defendant Rozgold Capital, LLC (“Rozgold”) was a Limited

Liability Company organized under the laws of California.

4. Upon information and belief, at all relevant times

Rozgold’s principal place of business was located in

 

 
Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 2 of 109 PagelD #: 2

California.

5. Upon information and belief, at all relevant times,

defendant Braverman was Rozgold's Managing member.

6. Upon information and belief, at all relevant times
defendant Olde Monmouth Stock Transfer, Inc. (“Olde
Monmouth”) was a New Jersey corporation with its principal

place of business in Atlantic Highlands, New Jersey.

7. Upon information and belief, at all relevant times,
defendant Olde Monmouth was a transfer agent registered with

the Securities Exchange Commission pursuant to section

 

78A(c) of the Securities Exchange Act of 1934.

8. Upon information and belief, at all relevant times

 

defendant Cuentas, Inc. Formerly known a5 Next Group
Holdings,inc. ,in was a Florida Corporation with its

principal place of business in Miami, Florida.

9. At all relevant times, Cuentas was the issuer of the

securities that are the subject of this litigation.

10. Upon information and belief, at all relevant times,
defendant Olde Monmouth was the transfer agent for Cuentas

inc.

IL. JURISDICTION AND VENUE
Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 3 of 109 PagelD #: 3

11. This court has jurisdiction over the subject matter of

this action by virtue of 28USCS1331 and 15 USC §78aa.

12. Venue is proper in this Court by virtue of contract and

Rule 4(f£) of the Federal Rules of Civil Procedure.

L3. Defendant Olde Monmouth is located less than 100 miles

from the Courthouse for the Fastern District of New York.

14. This Court has jurisdiction of the pendant state claim

by virtue of 28 US § 1332.

15. The amount in controversy exceeds $75,000.

III. FACTS COMMON TO ALL CAUSES OF ACTION

16. On or about December 2018, plaintiff and defendant made
a deal in which the plaintiff would advance the defendant
Bitcoin to purchase 100,000 shares of Cuentas common stock

and warrant. Exhibits A and B annexed hereto.

17. Plaintiff then advanced Braverman the sum of $300,000
worth of Bitcoin to be used to purchase 100,000 shares of
Cuentas’ common stock and a warrant to purchase in an

private placement pursuant to section4(2) of the Securities

 
Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 4 of 109 PagelD #: 4

Act of 1933. A copy of the Securities Purchase Agreement for

this purchase is annexed hereto as Exhibit A.

18. On about January 7, 2019, plaintiff sent Braverman
‘“Rozgold” $50,000 in Bitcoin to complete the installment on
the purchase of 100,000 shares of Cuentas Inc. common stock
and the warrant, which was finalized in three installment

payments in Bitcoin. See Exhibit B and Exhibit G.

19. Once Braverman received the Bitcoin he purchased the
100,000 shares of Cuentas common stock and warrant. Screen

shots of purchase adhered to Exhibits B and Exhibit G.

20. Cuentas received the $300,000, for the transaction. Braverman
then asked the plaintiff if he could put up $50,0000 to

participate in the deal on a pari passu basis.

21. Plaintiff agreed and was under the belief that the defendant

would be putting up $50,000 as he had stated in the deal.

22. Braverman and “Rozgold” were acting as intermediaries ain the
transaction which plaintiff paid for with Bitcoin, the
transaction went through the defendant's company Rozgold , who
then purchased the Cuentas stock on behalf of the plaintiff.

Bxhibit B

23. in lieu of, plaintiff inquires regarding the

transference of the shares and warrant to him since the

 
Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 5 of 109 PagelD #: 5

Cuentas shares and warrant remained in “Rozgold”. Defendant
agreed to do so and to follow through. See: text screen shot
in Exhibit D.

24, Needing to secure cooperation of the plaintiff on an
even bigger business deal they were involved in at the time,
defendant agreed to transfer shares and warrant. Exhibit D
and E.

25. Thus, defendant began the process of filling out the
appropriate paperwork rendered by Olde Monmouth Stock
Transfer Agent with knowledge of ali parties indexed via
stream of emails. Exhibit E

26. On or about September 5, 2019, Braverman was provided stock
transfer instructions on exactly what he needed to provide to
transfer the shares. A copy of those instructions are annexed
hereto Exhibit C and incorporated hereto by reference.

27. Thereupon, plaintiff confidently moved forward and
released the assets in a separate larger joint deal with the
defendant in a “good faith gesture”.

28. Plaintiff did so in full belief of his expected return in the
smaller deal holding his 100,000 Cuentas shares and warrant with
Braverman “Rozgold”.

29. Instead, Braverman completed 99 percent of the paperwork but
continues to hold the stock transfer power hostage. See Exhibit &

Compliance.

 
30. Also, Braverman and Rozgold never sent in the $50,000
as promised.

31. Braverman repeatedly assured Hogg that the shares and
the warrant were his. Copies of these texts are annexed
hereto as cumulative Exhibit D.

32. These text messages were followed by a series of emails
that make it clear that Braverman knew precisely what was
required of him to transfer the shares. Copies of these
email strings are annexed hereto as Exhibits E and F.

33. On or about May 22,2020 defendant Braverman contacted
Olde Monmouth to request deliver of a physical certificate
for the shares. This represented at least the second time
that Braverman tried to convert the shares.

34. When defendant was unable to obtain cooperation from
Olde Monmouth Stock Transfer Inc. For the Legend removal in
preparation to steal the stock from plaintiff. See email
page 1 and 2 of Exhibit F.

25. The defendant hired an attorney to assist him in the
unlawful conversion of the plaintiff's rightful property of
99,334 shares of common stock, plus the purchase warrant.
Exhibit F.

36. The defendant's past intentional and repetitive
conversion tactics of coveting the stock share certificates

and warrant after plaintiff actually paid for them are

 

 
Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 7 of 109 PagelD #: 7

recorded herein and attached via screen shots in Part I of

Exhibit G.

37.The defendant's past withholding of the Medallion
Signature Guarantee shows pre-meditation and double dealing
in creating a melee of distraction and redirection to divert
attention from the deal in which he coveted his ill gotten
gains.

38. Furthermore, the plaintiff has no recourse but to plead
with the court for a preliminary injunction and a temporary
restraining order to stop the defendant from seizing his

shares and warrant permanently.

As and for first Cause of action
(violation of Section 10b of the Securities Exchange At of 1934

and Rule 10b-5 promulgated thereunder)

39. Plaintiff hereby reasserts and realleges each and every
allegation contained in paragraphs one through thirty-eight
of this complaint as if they were more fully set forth
herein.

40. As of the date of this complaint the stock traded as

high as $7.10 per share. This gave the stock a market value

 
Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 8 of 109 PagelD #: 8

of $705,271.40.

41. By virtue of his conduct defendant wrongfully converted
the stock violation of section 10b of the Securities
Exchange Act of 1934 and rule 10b-5 promulgated thereunder.
42, As a result, of defendant Braverman’s wrongful
conversion of the stock, plaintiff has been damaged in an
amount of at least $705,271.40 which amount will be more

fully proven at trial.

 

As and for a second cause of action

 

(imposition of a constructive trust)

43, Plaintiff hereby reasserts and realleges each and every
allegation contained in paragraphs one through forty-two of
this complaint as if they were more fully set forth herein.
44, At all relevant times, defendants owed plaintiff a duty
of care akin to that of a fiduciary.

45. Defendant Braverman and Rozgold repeatedly promised that
he would transfer the shares to him.

46. Defendant Braverman and Rozgold have been unjustly
Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 9 of 109 PagelD #: 9

enriched at plaintiff’s expense.
47. Accordingly, plaintiff asks that this court impose a

constructive trust over the shares for plaintiff’s benefit.

AS AND FOR A THIRD CAUSE OF ACTION

 

(REPLEVIN)

 

48, Plaintiff hereby reasserts and realleges, each and every
allegation contained in paragraph one through forty-seven of this

complaint, as if they were more fully set forth herein.

49. Based on the fact that the plaintiff's money was used to pay
for plaintiff’s shares and warrant, Mr. Hogg is clearly the
rightful owner of the 99,334 shares of Cuentas common stock and
that are the subject of this Litigation.

50. Based on the foregoing, plaintiff is entitled to an order
compelling Olde Monmouth to issue the shares and the warrant in

plaintiff's name.

51, Indeed by requesting delivery of the shares and the common
stock purchase warrant, Braverman is clearly attempting to steal
the stock that plaintiff paid for. This Court must not allow this

to happen.
Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 10 of 109 PagelD #: 10

Wherefore, plaintiff demands judgment of defendant in the amount
of $705,271.40, entry of an order directing Olde Monmouth toa
issue $99,334 shares and the common stock purchase warrant to
Troy Hogg, including punitive damages in the amount to be
determined by the court, reasonable attorney fees, plus the costs

disbursements of this action.

Dated: Staten Island, New York
June 26, 2020

 

 

Yours, etc

 

 

S/Simon Kogan (sk2132)}

25 Fanning Street, Room 557
Staten Island, NY. 10314

Tel: 646-983-0791
Email:simonkoganlaw@gmail.com
Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 11 of 109 PagelD #: 11

ATTORNEY’S VERIFICATION

SIMON KOGAN, an attorney duly licensed to practice law before the courts of

New York state, under penalty of perjury, hereby affirms as follows:

1. 1 have read the foregoing complaint and know the
contents thereof to be true except as to those matters that are
alleged upon information and belief and with respect to those
matters, I believe them to be true.

2. The basis of my knowledge are conversations with the
plaintiff and my review of the file.

3. The reason that this verification is made by me is that
plaintiff's residence is located outside of the county in

which I maintain my primary office.

Dated: Staten Island, New York

 

S/Simon Kogan (sk2132)

 
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

TROY HOGG,
Plaintiff,

-against- Docket No:

STEPHEN BRAVERMAN, ROZGOLD CAPITAL, LLC, OLDE
MONMOUTH STOCK TRANSFER, INC., and CUENTAS, INC.

Defendants.
-- _- x

 

THIS MATTER having been brought before the Court by Plaintiff, through his counsel, by
Order to Show Cause seeking a temporary restraining order and preliminary injunction pursuant
to Federal Rule of Civil Procedure 65 and L.Civ.R. 65.1, and upon the Complaint, Declarations
and Memorandum of Law submitted herewith the Court having determined that good and

sufficient reasons exist to proceed by way of Order to Show Cause, and for good cause shown.

IT IS on this 29th day of June __, 2020,

ORDERED that the Defendants appear and show cause on the day of July, 2020, before
the United States District Court for the Eastern District of New York, Hon.

, at the US Courthouse, located at 225 Cadman Plaza East, Brooklyn, New

 

York 11201 at o’clock in the noon, or as soon as thereafter as counsel can be

heard why an order should not be entered.

 
1. Preliminarily enjoining and restraining the Defendants from taking and steps to liquidate, sell,
transfer hypothecate, assigning, encumbering or otherwise disposing of any of the 99,334 shares

of Cuentas, Inc. or the purchase warrant and them which are subject of this action.

2. Granting such other relief as the Court deems equitable and just.

And it is further ORDERED that:

3, Pending further hearing on this Order to Show Cause, defendants are temporarily enjoined and
restrained from taking any steps to liquidate, sell, transfer, hypothecate, assigning, encumbering
or otherwise disposing of any of any of the 99,334 shares of Cuentas stock and warrant and they

which are subject to this action.

4. A copy of this Order to Show Cause, Complaint, supporting affidavits, declarations or
certifications, and Memorandum of Law submitted in support of this application, together with a
summons, shall be served upon the Defendants personally within days of the date hereof,

in accordance with FRCP 4.

5. The Plaintiff must file with the Court its proof of service of the pleadings on the Defendants no

later than three (3) days before the return date.

6. Defendants shall file and serve a written response to this Order to Show Cause and proof of
service by , 2020.
7. You must send a courtesy copy of your opposition papers directly to Judge

, whose address is: , Brooklyn, New

York 11201.

 
8. The Plaintiff must file and serve any written reply to the Defendants’ opposition to the Order to

Show Cause by , 2020. A courtesy copy of the reply papers must be sent

 

directly to the chambers of Judge

 

9. If the Defendants do not file and serve opposition to this Order to Show Cause, the application
will be decided on the papers on the retum date and relief may be granted by default, provided that
the Plaintiff files a proof of service and a proposed form of Order at least three days prior to the

return date.

10. If the Plaintiff has not already done so, a proposed form of If the Plaintiff has not already done
so, a proposed form of Order addressing the relief sought on the return date (along with a self-
addressed return envelope with return address and postage) must be submitted to the Court no

later than three (3)days before the return date.

11. The Court will notify the parties whether it will entertain argument on Order addressing the relief
sought on the return date (along with a self-addressed return envelope with return address and
postage) must be submitted to the Court no later than three (3) days before the return date. the return

date of the Order to Show Cause in accordance with Local Civil Rule 7.1.

 

U.S.D.J.

 
LO

11

12

13

14

15

16

17

18

19

20

21

22

 

Page 1 of 3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

TROY HOGG DOCKET NO.

Plaintiff,
—-against-—
STEPHEN BRAVERMAN, ROZGOLD CAPITAL

LLC, and OLDE MONMOUTH STOCK
TRANSFER INC. and CUENTAS INC.

Defendants.

EMERGENCY DECLARATION OF SIMON KOGAN, ESQ. IN SUPPORT
OF PLAINTIFF’S APPLICATION FOR A PRELIMINARY INJUNCTION

AND TEMPORARY RESTRAINING ORDER

SIMON KOGAN, ESQ., pursuant to the provisions of 28 U.S..$1746, under

penalty of perjury, hereby declares as follows:

1. I am counsel for plaintiff herein and I respectfully submit this
Emergency Declaration in Support of plaintiff's application for
Preliminary Injunction and Temporary Restraining Order restraining the

defendants from transferring, selling or otherwise disposing of the

 

 

 
10

11

12

13

14

i5

16

i7

18

19

20

21

22

 

Page 2 of 3

99,334 shares of Cuentas, inc. common stock and a warrant to purchase
common stock in Cuentas.

2. On or about May 16, 2020, T contacted Matthew Troster, the president
of Olde Monmouth Stock Transfer Inc. to notify him of the plaintiff's
adverse claim to the shares and the warrant.

3. Mr. Troster acknowledged my concerns and informed me that the shares
were restricted but that he had not received a request to lift the
restriction on the shares. Mr. Troster also asked me to submit an
adverse claim notice.

4. The notice was submitted To Olde Monmouth on May 18, 2020. A copy of
the Notice is annexed hereto as Exhibit 1.

5. Mr Troster assured me that he would notify me if he received any
requests regarding the shares or the warrant.

6. On or about June 1,2020, I received an email from Olde Monmouth
informing me that Mr Braverman had requested delivery of a certificate
for the shares and the warrant. A copy of this email is annexed hereto
as Exhibit 2.

7.This mail had the effect of opening a 30 day window for plaintiff to
obtain a court order with respect to the shares and warrant.

8.This 30 day window wiil expire on June 30, 2020.

 

 

 
LO

11

12

13

14

15

16

L?

18

19

20

21

22

Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 17 of 109 PagelD #:

Page 3 of 3
9.,0nce this 30 day window expires, the shares and the warrant will be

released to Braverman and Rozgold who will then be ina position to sell
them.

10. If this were to happen justice would not be served.

1ji. On day I emailed a copy of this application to the
defendants and informed them that I would be presenting the order to how

cause to the Court today.

“tT declare under penalty of perjury that the foregoing is true and

correct”.

Executed on June 26, 2020.

s/Simon Kogan{sk2132)

 

7

 

 

 
10

11

12

13

14

i5

16

17

18

19

20

21

22

 

Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 18 of 109 PagelD #: 18

Page 1 of 4

UNITED STATES DISTRICT COURT
FASTERN DISTRICT OF NEW YORK

 

TROY HOGG Docket No.

Plaintiff,
-against—
STEPHEN BRAVERMAN, ROZGOLD
CAPITAL LLC, and OLDE MONMOUTH

STOCK TRANSFER INC. and CUENTAS
ENC,

ee ed

Defendants.

 

Troy Hogg, pursuant to the provisions of 28 U.S.C.§1746, under

penalty of perjury hereby declares as follows:

1. In or about December 2018, I advanced Braverman the sum of
$300,000 to be used to purchase 100,000 shares of Cuentas common
stock and a warrant to purchase common stock in an private
placement pursuant to section 4(2) of the Securities Act of 1933-
A copy of the Securities Purchase Agreement for this purchase is
annexed hereto as Exhibit A.

2. This $300,000 was not a loan but instead represented my equity

 

 

 
 

10

ii

12

13

14

15

16

Li

18

19

20

2i

22

Page 2 of 4

investment in Cuentas Inc.

3. Once Cuentas Inc. received the $300,000, Braverman asked me if
he could put up $50,0000 to participate in the deal on a pari passu
basis.

4. At the time, Braverman told me that he needed two weeks to put
his own 550,000 together.

5. Two weeks turned into two months as we were working on a much

larger deal.

6. On or about August 1, 2019, Braverman wanted me to release assets
for a completely separate, infinitely larger transaction.

7. I refused to do until Braverman and Rozgold released the stock
ko me.

@.Braverman then received the proper documentation from Olde

IMonmouth.

9. Braverman asked me to release assets for the Larger business deal
bus II was not willing to do so until Braverman signed over the

iCuentas stock.

10. Braverman completed 99 percent of the paperwork but continues

to hold the stock transfer power hostage.

11. Braverman never sent his $50,000.

 

 

 

 
10

LL

12

13

14

15

16

17

i8

19

20

21

22

Page 3 of 4

12. On or about September 5, 2019 Braverman was provided a detailed
set of instructions that instructed him exactly on what he needed
to provide Olde Monmouth to transfer the shares. A copy of those
instructions is annexed hereto in Exhibit C and incorporated herein
bby reference.

13. In a series of texts, Braverman repeatedly assured me that the
shares were mine. Copies of these texts are annexed hereto as
cumulative in Exhibit D.

14. These text messages were followed by a series of emails that
make it clear that Braverman comprehended precisely what was
required of him to transfer the shares. Copies of these email
strings are annexed hereto as Exhibits BE and G (Defendant was former
broker who had full knowledge of the system and how to work it)
15. Furthermore, I have caught Braverman in a series of lies both
to myseif and other persons. For examples of this inconsistent
duplicitous behavior Exhibit E in evidence email to many.

16. No prior application for the relied requested herein has been
made .

17. The Last straw occurred, when on or about June 1, 2020. On that
day, I learned that Braverman, once again, asked for delivery of a

Iphysical certificate for the shares and the warrant.

 

 

 

 
 

Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 21 of 109 PagelD #: 21

Page 4 of 4
ST declare under penalty of perjury under the laws of the United

States of America that the foregoing is true and correct.”

10

ii

12

13

14

15

16

17

18

19

20

21

22

Executed on June 26, 2020

 

 

 

 
Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 22 of 109 PagelD #: 22

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

TROY HOGG,
Plaintiff,

-against- Docket No:

STEPHEN BRAVERMAN, ROZGOLD CAPITAL LLC.,
OLDE MONMOUTH STOCK TRANSFER, INC.,
and CUENTAS, INC.

Defendants.

PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF HIS
APPLICATION FOR A PRELIMINARY INJUNCTION AND
TEMPORARY RESTRAINING ORDER

Simon Kogan (sk-2132)

Counsel For Plaintiff

25 Fanning Street Room 557
Staten Island, N.Y.10314
Tel:646-983-0791

Email: simonkoganlaw@gmail.com

 
10

ii

12

13

14

15

16

17

18

19

20

él

22

Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 23 of 109 PagelD #: 23

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

TROY HOGG Docket No.

Plaintiff,
VS.

STEPHEN BRAVERMAN, ROZGOLD
CAPITAL LLC, and OLDE MONMOUTH
STOCK TRANSFER INC, and
CUENTAS INC.

Defendant.

 

PLAINTIFF'S MEMORANDUM OF LAW IN SUPPORT OF HIS APPLICATION
FOR A PRELIMINARY INJUNCTION AND TEMPORARY RESTRAINING ORDER

Preliminary Statement

Plaintiff hereby respectfully submits this Memorandum of Law in
support if his application for a Preliminary Injunction and
Temporary Restraining Oder restraining the defendants fr taking any
steps to sell, transfer or dispose of the 99,334 shares of the
common stock of Cuentas Inc.’common stock or purchase warrant

currently held by Rozgold Capital and Braverman.

Page 1 of 10

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 24 of 109 PagelD #: 24

Statement of the Case

 

In December of 2018, plaintiff advanced the sum of $300,000 in
Bitcoin "Braverman" Rozgold, to be used to purchase 100,000 shares of
Cuentas Inc.'s common stock plus a common stock purchase warrant to
purchase common stock in a private placement pursuant to Section4 (2) of

the Securities Act of 1933. 15 U.S.C.§77d(2).

At the time, Braverman asked plaintiff if he could put up $50,000 to
participate in the deal on a pari passu basis. Braverman asked for two
weeks to come up with his $50,000. ‘Two weeks rapidly became two months
as the parties waited for Braverman to perform. On January 7, 2019,
piaintiff while remaining on the phone with the defendant recorded the
encounter of the defendant using the plaintiff's $50,000 in Bitcoin and
purchasing the remainder of the Cuentas shares and purchase warrant in
the final and third installment. Plaintiff also asked provide a receipt
and the defendant did so. In the meantime, Braverman was carefully
plotting a strategy that would allow him to keep the shares for himself

in the months to come.

Page 2 of 10

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 25 of 109 PagelD #: 25

Summary of the Argument

Plaintiff has demonstrated a clear likelihood of success on the merits.
First, plaintiff is likely to prevail on his claim that Braverman
wrongfully converted the stock and the warrant. Throughout this
nightmare, Braverman has acknowledged that Mr. Hogg is the rightful
owner of the shares and the warrant. Yet, Braverman continues to
withhold the Medallion signature guaranteed stock transfer power.
This is done clearly to interfere with Mr Hogg’s ownership of the
shares. Mr. Hogg will likely prevail on his claim to impose a
constructive trust over the shares and the warrant. There is no
question that Mr, Braverman has been unjustiy enriched at
plaintiff’s expense. Finally, there is no question that plaintiff
will likely prevail on his Replevin claim. In the absence of the
requested injunction, Mr. Hogg will be irreparably harmed because
he will lose his negotiated interest in Cuentas, Inc.. Any bond
that plaintiff should be required to post to secure the injunction

should be minimal.

Page 3 of 10

 
i0

il

12

13

14

15

16

1?

18

19

20

24

22

Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 26 of 109 PagelD #: 26

ARGUMENT
I.
PLAINTIFF HAS ESTABLISHED A LIKELIHOOD OF SUCCESS ON THE

MERITS OF HIS CLAIMS.

A preliminary injunction is a "drastic remedy," and thus “is
appropriate only where a party has established (1) likelihood of
success on the merits of the pending action, (2) irreparable injury
absent such relief, and (3) a balancing of equities in favor of the
relief sought." N.Y. Auto. Ins. Plan v. N.Y. Sch. Ins. Reciprocal,
241 A.D.2a 313, 314 (1st Dept 1997) (citations omitted). The movant
must provide "clear and convincing" evidence as to each of these
three elements. See Doe v. Axelrod, 73 N.¥.2d 748, 750 (1988);
Temple-Ashram v. Satyanandji, 84 A.D.3d 1158, 1161 (2d Dept 2011)

(internal quotation marks and citation omitted).

1.Plaintiff is likely to succeed on his conversion claim.
Conversion is a tort by which the defendant deprives the plaintiff
of his right to a chattel or interferes with the plaintiff's use or

possession of a chattel without the plaintiff's consent and without

Page 4 of 10

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 27 of 109 PagelD #: 27

lawful justification." Pittsburgh Const. Co. v. Griffith,834 A.2d
572, 581 (Pa.Super. 2003). A plaintiff has a cause of action in
conversion if he had actual or constructive possession of a chattel

at the time of the alleged conversion.

Key Corporate Capital, Inc. v. Tilley, Civil Action No. 0k4-1652,
at *4 (B.D. Pa. Dec. 20, 2004). Here plaintiff us the admitted
rightful owner of the common st stock and the common stock purchase
warrant. By refusing to provide a Medallion signature Guaranteed
stock power Braverman has wrongfully converted both the common

stock and the warrant.

C. Plaintiff will likely prevail in his attempt to impose a
constructive trust over the shares and warrant.

[A] constructive trust is the formula through which the conscience
of equity finds expression. When property has been acquired in such
circumstances hence retain the beneficial interest, equity converts
him [or her] into a trustee’ " (Simonds v. Simonds, 45 N.¥.2d 233,
241(1978) 408 N.¥.S.2d 359, 380 N.E.2d 189, quoting Beatty v.

Guggenheim Exploration Co., 225 N.Y. 380, 386, 122 N.E. 378 ). "

Page 5 of 10

 
LO

L1

12

13

14

15

16

17

18

19

20

21

22

Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 28 of 109 PagelD #: 28

‘The elements of a constructive trust are (1) a fiduciary or
confidential relationship; (2) an express or implied promise; (3)
a transfer in reliance on the promise; and (4) unjust enrichment’
" (Ning Xiang Liu v. Al Ming Chen, 133 A.D.3d 644, 644, 19 N.¥.S.3d
565, quoting Diaz v. Diaz, 130 A.D.3d 560, 561, 13 N.Y.S.3d 455 ;
see Simonds v. Simonds, 45 N.Y¥.2d at 242, 408 N.Y¥.S.2d 359,
380(1978) ; Sharp v. Kosmalski, 40 N.¥.2d 119, 121, 386 N.¥.S.2d
72, 351 N.E.2d 721 )}. “{Als these elements serve only as a
guideline, a constructive trust may still be imposed even if all of
the elements are not established" (Marini v. Lombardo, 79 A,D.3d

932, 933, 912 N.¥.S.2d 693 ).

1. Defendant was in a fiduciary relationship with plaintiff.

As already noted, plaintiff is the rightful owner of the shares and
the common stock purchase warrant. Under the circumstances of this

case, Braverman must be seen as plaintiff's fiduciary.

2. Defendant made a series of promises to the plaintiff.

In the months immediately after plaintiff sent defendant the

$300,000 in Bitcoin to be used to purchase the Cuentas common

Page 6 of 10

 

 
LO

14

12

13

14

L5

16

L?

i8

19

20

21

22

Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 29 of 109 PagelD #: 29

shares and the common stock purchase warrant. The defendant began
making a series of promises to sign the stock and the warrant over
to the plaintiff. Defendant made assurances to the plaintiff to
Leverage deals and entice the plaintiff to spend more of his money
and invest on the larger deal. There is no reason, other than to
believe that Braverman did make promises to plaintiff to induce him

to send the $300,000 in Bitcoin in the first place.
3. Plaintiff clearly relied on these promises.

Plaintiff clearly relied on these false promises when he sent the

defendant $300,000 in Bitcoin.
4. Defendant has been unjustly enriched.

There should be no question that defendant has been enriched by
plaintiff’s tender of $300,000 of Bitcoin. Equity must speak to
protect plaintiff’s investment. Thus, plaintiff asks that this
Court impose a constructive trust on the shares and the common

stock purchase warrant.

Page 7 of 10

 
10

il

12

13

14

L5

16

17

18

19

20

21

22

Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 30 of 109 PagelD #: 30

IT.
PLAINTIFF WILL BE IRREPARABLY HARMED IN THE ABSENCE
OF AN INJUNCTION

There is no question that unless this Court grants the requested
injunction, the defendants will begin liquidating the Cuentas
stock. The loss of a negotiated interest in a business has been
held to constitute irreparable harm. See Wisdom Import Sales Co.
v. Labatt Brewing Co., 339 F.3d 101 (2d Cir. 2003}. Hence,
plaintiff has established the imminent threat of irreparable harm

needed to justify imposition of injunctive relief.
Tit.
A BALANCING OF THE EQUITIES HEAVILY FAVORS THE PLAINTIFF.

Virtually none the equities tilt in favor of the defendant.
Instead, they all tilt in the plaintiff’s favor. Thus, this Court

should grant the requested injunction.

Page 8 of 10

 

 
10

il

12

13

14

15

16

17

18

19

20

21

22

Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 31 of 109 PagelD #: 31

Iv.
ANY BOND PLAINTIFF SHOULD BE REQUIRED TO POST SHOULD BE MINIMAL

Rule 65(c)requires the Court to set bond to secure the enjoined
party against any damages it may suffer if it were later determined
that plaintiff was not entitled to an injunction. Here, Cuentas
stands poised to up-list to NASDAQ. Thus, there is little reason
to believe that Braverman o Rozgold will be damaged if they cannot
liquidate the Cuentas position for a period of time. Thus, any

bond that plaintiff be required to post should be minimal.

Respectfully submitted,
S/Simon Kogan (sk-2132)
Counsel for Plaintiff
25 Fanning Street, Room 557

Staten Island, N.Y. 10314
Telephone: 646 - 983- 0791
Email:simonkoganlaw@gmail.com

Page 9 of 10

 
 
  

 

 
 
SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of December os
2018, by and between CUENTAS INC., a Florida corporation, with headquarters located at 19
W. FLAGLER ST, SUITE 902, MIAMI, FL 33130 {the “Company”), and ROZGOLD CAPITAL
LLC a California limited liability company, with address at 3916 GREENWOOD ST.,
NEWBURY PARK, CA 91320

(the “Buyer”),

WHEREAS:

WHEREAS, subject to the terms and conditions set forth in this Agreement and pursuant
to Section 4(a)(2) of the Securities Act of 1933, as amended, and Rule 506 promulgated
thereunder, the Company desires to issue and sell to Buyer, and Buyer desires to purchase from
the Company units consisting of shares of the Company’s Common Stock and Warrants as more
fully described in {his Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, the Company the Buyer severally (and not jointly) hereby agree as
follows:

}. PURCHASE AND SALE.

a. Definitions, In addition to the terms defined elsewhere in this Agreement, for all
purposes of this Agreement, the following terms have the meanings set forth in this Section I(a):

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to close.

“Closing” means the Closing,
“Closing Date” means the Closing Date.
“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per share,
and any other class of securities into which such securities may hereafter be reclassified or
changed,

“Closing Date” means the Trading Day on which all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all conditions precedent to (i)
the Buyer’s obligation to pay the $300,000 and (ii) the Company’s obligations to deliver the

wee

= Page 1 Initiais Rozgold i

Initials Cuenta

 
Securities purchased at such Closing, in each case, have been satisfied or waived, but in no event
later than the third Trading Day following the date hereof.

“Material Adverse Effect” shall have the meaning assigned to such term in Section 4(a).
“Securities” means the Shares, the Warrants and the Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder,

“Shares” means the shares of Common Stock issued or issuable to the Buyer pursuant to
this Agreement,

“Trading Day” means a day on which the principal Trading Market is open for trading.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE American, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market, the New
York Stock Exchange, OTCQB, OTCQX, or OTC Pink {or any successors to any of the
foregoing).

“Transaction Documents” means this Agreement, the Warrants, all exhibits and schedules
thereto and hereto and any other documents or agreements executed in connection with the
transactions contemplated hereunder.

“Warrants” means, collectively, the Common Stock purchase warrants delivered to the
Buyer at each Closing im accordance with Section 2(a) hereof, which Warrants shall be
exercisable immediately and have a term of exercise equal to five (5) years, in the form of
Exhibit A attached hereto.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

b. Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of this Agreement by
the parties hereto, the Company agrees to sell, and the Buyer agrees to purchase, 100,000
Shares and a Warrant for 100,000 Warrant Shares. The Buyer shal! deliver to the
Company, via wire transfer or a certified check, $300,000.00 in immediately available funds (for
a purchase price of $3.00 per Share) and the Company shall deliver to the Buyer the Shares and a
Warrant, as determined pursuant to Section 2{a), and the Company and the Buyer shall deliver
the other items set forth in Section 2(b) deliverable at the Closing. Upon satisfaction of the
covenants and conditions set forth in Sections 2(b), 2(c), and 2(d), the Closing shall take place
remotely via the exchange of documents and signatures at such time and place as the
Company and the Buyer mutually agree upon orally or in writing.

initials Cuentas A. M Page 2 Initials Rozgoid ca

es
Pann

v

 

 
2. CLOSING

a. On or prior to each Closing Date, the Company shall deliver or cause to be
delivered to the Buyer the following:

(i) as to the Closing, this Agreement duly executed by the Company,
(ii) as to the Closing, stock certificate(s) for 100,000 Shares;

(iii) as to the Closing, a Warrant registered in the name of the Buyer to
purchase 100,000 Warrant Shares, with an exercise price equal to
$3.00, subject to adjustment therein;

b. On or prior to each Closing Date, the Buyer shall deliver or cause to be delivered
to the Company the following:

{i) as to the Closing, this Agreement duly executed by the Buyer;

(ii) as to the Closing, via wire transfer or a certified check, $300,000 in
immediately available funds; and

c. The obligations of the Company hereunder in connection with each Closing are
subject to the following conditions being met:

(i) the accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) on the applicable Closing Date of the representations and
warranties of the Buyer contained herein (unless as of a specific date
therein in which case they shall be accurate as of such date);

(ii) all obligations, covenants and agreements of the Buyer required to be
performed at or prior to the applicable Closing Date shall have been
performed; and

(iii) the delivery by the Buyer of the items set forth in Section 2(b) of this
Agreement.

d, The obligations of the Buyer hereunder in connection with each Closing are
subject to the following conditions being met:

(i) the accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all

Py
Initials Cuentas f M Page 3 initials Rozgold _, oN
a

 
respects) when made and on the applicable Closing Date of the
representations and warranties of the Company contained herein (unless as
of a specific date therein in which case they shall be accurate as of such
date);

Gi) all obligations, covenants and agreements of the Company required to be
performed at or prior to the applicable Closing Date shall have been
performed;

(iii) the delivery by the Company of the items set forth in Section 2(a) of this
Agreement;

(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and

{v) from the date hereof to the Closing Date, trading in the Common Stock
shall not have been suspended by the Commission or the Company's
principal Trading Market, and, at any time prior to the applicable Closing
Date, trading in securities generally as reported by Bloomberg L.P. shall
not have been suspended or limited, or minimum prices shall not have
been established on securities whose trades are reported by such service,
or on any Trading Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor
shall there have occurred any material outbreak or escalation of hostilities
or other national or international calamity of such magnitude in its effect
on, or any material adverse change in, any financial market which, in each
case, in the reasonable judgment of such Buyer, makes it impracticable or
inadvisable to purchase the Securities at the Closing.

3. REPRESENTATIONS AND WARRANTIES OF THE BUYER. The Buyer

represents and warrants to the Company that:

a.

Organization formed, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation with full right, corporate, partnership,
limited liability company or similar power and authority to enter into and to
consummate the transactions contemplated hereby hereunder. The execution and delivery
of this Agreement and performance by such Purchaser of the transactions contemplated
hereby have been duly authorized by all necessary corporate, partnership, limited liability
compat or similar action, as applicable, on the part of Buyer. This Agreement has been
duly executed by Buyer, and when delivered by Buyer in accordance with the terms hereof,
will constitute the valid and legally binding obligation of Buyer, enforceable against it in
accordance with its terms, except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other equitable
remedies and (tii) insofar_as indemnification and contribution provisions may be limited

fo?

Initials Cuentas Page 4 Initials Rozgold we

 
a.

by applicable law.

Own Account been registered under the Securities Act or any applicable state securities
law and is acquiring the Shares as principal for its own account and not with a view to or
for distributing or reselling such Shares or any part thereof in violation of the Securities
Act or any applicable state securities law, has no present intention of distributing any of
such Shares in violation of the Securities Act or any applicable state securities law and has

no direct or indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Shares in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting the Buyer's
right to sell the Shares pursuant to the a registration statement or otherwise in compliance
with applicable federal and state securities laws). Buyer is acquiring the Shares
hereunder in the ordinary course of its business.

Accredited Rule 501(a) of Regulation D promulgated pursuant to the 1933 Act (an
“Accredited Investor’).

Information relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Shares. The Buyer and its advisors, if any,
have been afforded the opportunity to ask questions of the Company. To the extent
the Buyer has any material nonpublic information, the Company will disclose to the
public any and all such information with the filing of its Quarterly Report on Form 10-Q
for the period ended September 30, 2018. After the date hereof, the Company will not
disclose to the Buyer any material nonpublic information and will not disclose such
information unless such information is disclosed to the public prior to or promptly
following such disclosure to the Buyer. Neither such inquiries nor any other due
diligence investigation conducted by Buyer or any of its advisors or
representatives shall modify, amend or affect Buyer's right to rely on the Company's
representations and warranties contained in Section 4 below. The Buyer understands
that its investment in the Shares involves a significant degree of risk. The Buyer is not
aware of any facts that may constitute a breach of any of the Company's representations
and warranties made herein.

4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
The Company represents and warrants to the Buyer that:

Organization this Section 4(a)), if any, is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction in which it is incorporated, with
full power and authority (corporate and other) to own, lease, use and operate its properties
and to carry on its business as and where now owned, feased, used, operated and
conducted. The Company and each of its Subsidiaries is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in which its

e
on
Initials Cuentas A, Vi Page 5 Initiais Rozgold fy
i]

 
ownership or use of property or the nature of the business conducted by it makes such
qualification necessary except where the failure to be so qualified or in good standing
would not have a Material Adverse Effect. “Material Adverse Effect” means any material
adverse effect on the business, operations, assets, financial condition or prospects of the
Company or its Subsidiaries, if any, taken as a whole, or on the transactions contemplated
hereby or by the agreements or instruments to be entered into in connection herewith.
“Subsidiaries” means any corporation or other organization, whether incorporated or
unincorporated, in which the Company owns, directly or indirectly, any equity or
other ownership interest,

The Company owns, direcily or indirectly, all of the capital stock or other equity interests
of each Subsidiary free and clear of any Liens, all of the issued and outstanding shares of
capital stock of each Subsidiary are validly issued and are fully paid, non-assessable and
free of preemptive and similar rights to subscribe for or purchase securities and no
Proceeding has been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or qualification. “Proceeding”
means an action, claim, suit, investigation or proceeding (including, without limitation, an
informal investigation or partial proceeding, such as a deposition), whether commenced or
threatened. !f the Company has no subsidiaries, all other references to the Subsidiaries shall
be disregarded.

Authorization authority to enter into and perform this Agreement, and to
consummate the transactions contemplated hereby and to issue the Shares, in accordance
with the terms hereof, (ii) the execution and delivery of this Agreement, the Shares by the
Company and the consummation by it of the transactions contemplated hereby have been
duly authorized by the Company’s Board of Directors and no further action is required by
the Company, the Company’s Board of Directors or the Company’s stockholders in
connection herewith or therewith (iii) this Agreement has been duly executed and
delivered by the Company by its authorized representative, and such authorized
representative is the true and official representative with authority to sign this Agreement
and the other documents executed in connection herewith and bind the Company
accordingly, and (iv} this Agreement upon execution and delivery by the Company
will constitute, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.

No Conflicts. The execution, delivery and performance of this Agreement and the
consummation by the Company of the transactions contemplated hereby will not (i) conflict
with or result in a violation of any provision of the Certificate of Incorporation or By-
laws, or (ii) violate or conflict with, or result in a breach of any provision of, or constitute
a defauft (or an event which with notice or lapse of time or both could become a default)
under, or give to others any rights of termination, amendment, acceleration or cancellation
of, any agreement, indenture, patent, patent license or instrument to which the Company or
any of its Subsidiaries is a party, or (lil) result in a violation 2L;" faw, rule,

initials Cuentas Page 6 Initials Rozgold _(“ x

AM

 
| \ ' '
regulon, order judoment of decree (including federal and state securities laws and

regulations and regulations of any self-regulatory organizations to which the Company or
its securities are subject) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound or
affected (except for such conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations as would not, individually or in the aggregate, have a Material
Adverse Effect). Neither the Company nor any of its Subsidiaries is in violation of its
Certificate of Incorporation, By-laws or other organizational documents and
neither the Company nor any of its Subsidiaries is in default {and no event has occurred
which with notice or lapse of time or both could put the Company or any of its
Subsidiaries in default) under, and neither the Company nor any of its Subsidiaries has
taken any action or failed to take any action that would give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement, indenture or

instrument to which the Company or any of its Subsidiaries is a party or by which any
property or assets of the Company or any of its Subsidiaries is bound or affected, except
for possible defaults as would not, individually or in the aggregate, have a Material
Adverse Effect. The businesses of the Company and its Subsidiaries, if any, are not
being conducted, and shall not be conducted so long as the Buyer owns any of the
Shares in violation of any law, ordinance or regulation of any governmental entity. Except
as specifically contemplated by this Agreement and as required under the Securities Act
and any applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registcation with, any court,
governmental agency, regulatory agency, self-regulatory organization or stock market or
any third party in order for it to execute, deliver or perform any of its obligations under
this Agreement, in accordance with the terms hereof or to issue and sell the Shares in
accordance with the terms hereof. All consents, authorizations, orders, filings and
registrations which the Company is required to obfain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof.

d. issuance of Shares. The issuance of the Shares is duly authorized and, upon
issuance in accordance with the terms of this Agreement, will be validly issued, filly paid and
non-assessable and free from all preemptive or similar rights, taxes, tiens, charges and other
encumbrances with respect to the issue thereof.

eg. Capitalization. The capitalization of the Company is as set forth on Schedule
4(e), which Schedule 4(e) shall also include, to the Company’s knowledge, the number of shares
of Common Stock owned beneficiatly, and of record, by Affiliates (as defined below) of the
Company as of the date hereof. The Company has not issued any capital stock since its most
recently filed periodic report under the Securities Exchange Act of 1934, as amended (the
“xchange Act”), other than as reflected in Schedule 4(e) or pursuant to the exercise of
employee stock options under the Company’s stock option plans, the issuance of shares of
Common Steck to employees pursuant to the Company’s employee stock purchase plans and
pursuant fo the conversion and/or exercise of any securities of the Company-oy fre Subsidiaries

Initials Cuentas A Mi Page 7 Initials Rozgold (.
=

 

 
which would entitle the hoider thereof to acquire at any time Common Stock, including, without
limitation, any debt, preferred stock, right, option, warrant or other instrument that is at any time
convertible into or exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock (“Common Stock Equtvalents”) outstanding as of the date of the most
recently filed periodic report under the Exchange Act. No individual or corporation, partnership,
trust, incorporated or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity of any kind
(hereinafter “Person”), has any right of first refusal, preemptive right, right of participation, or
any similar right to participate in the transactions contemplated hereby. Except as a result of the
purchase and sale of the Shares or as set forth in Schedule 4(e), there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character whatsoever relating
to, of securities, rights or obligations convertible into or exercisable or exchangeable for, or
giving any Person any right to subscribe for or acquire any shares of Common Stock or the
capital stock of any Subsidiary, or contracts, commitments, understandings or arrangements by
which the Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or Common Stock Equivalents or capital stock of any Subsidiary. The issuance

and sale of the Shares will not obligate the Company or any Subsidiary to issue shares of
Common Stock or other securities to any Person and will not resuit in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price under any of such
securities. There are no outstanding securities or instruments of the Company or any Subsidiary
that contain any mandatory redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any Subsidiary is or
may become bound to redeem a security of the Company or such Subsidiary. The Company does
not have any stock appreciation rights or “phantom stock” plans or agreements or any similar
plan or agreement. All of the outstanding shares of capital stock of the Company are duly
authorized, validly issued, fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities. No further
approval or authorization of any stockholder, the Board of Directors or others is required for the
issuance and sale of the Shares. There are no stockholders agreements, voting agreements or
other similar agreements with respect to the Company’s capital stock to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company’s
stockholders. For purposes of this Agreement, “Affiliate” means any Person that, directly or
indirectly through one or more intermediaries, controls or is controlled by or is under common
control with a Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

f SEC Documents; Financial Statements. With the exception of its Quarterly Report
ott Form 10-Q for the period ended September 30, 2018, the Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the Company under
the Securities Act and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the date hereof (or such shorter period as the Company.was required

AS

Initials Cuentas f\ M Page 8 Initials Rozgold — -*
a

 

 

 
by law or regulation to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) (other than is obvious from the dates of the EDGAR filings) on a timely basis
or has received a valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective dates, the SEC Reports complied
in ail material respects with the requirements of the Securities Act and the Exchange Act,
as applicable, and none of the SEC Reports, when filed, contained any untrue statement of
a material fact or omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under which they were
made, not misleading. The Company has been an issuer subject to Rule 144(i) under the
Securities Act. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of filing. Such financial
statements have been prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”), except as may be
atherwise specified in such financial statements or the notes thereto and except that unaudited
financial staternents may not contain all footnotes required by GAAP, and fairly present in ail
material respects the financial position of the Company and its consolidated Subsidiaries as
of and for the dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.

g. Material Changes: Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports (i) there has been
no event, occurrence or development that has had or that could reasonably be expected to result
in a Material Adverse Effect, Gi) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be reflected in the
Company's financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock option plans. The Company does not have
pending before the Commission any request for confidential treatment of information. No event,
liability, fact, circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to the Company or its Subsidiaries or their respective
businesses, prospects, properties, operations, assets or financial condition, that would be required

to be disclosed by the Company under applicable securities laws at the time this representation is
made or deemed made that has not been publicly disclosed at least | Trading Day prior to the
date that this representation is made.

h. Absence _of Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company, threatened against or

Fa)

a poy
Initials Cuentas f \ Mi Page 9 initials Rozgold _(.)
a Ne a

 

 

 
affecting the Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority (federal, state,
county, focal or foreign) (collectively, an “Action”) which (i) adversely affects or challenges the
legality, validity or enforceability of this Agreement or the Shares or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material Adverse Effect.
Neither the Company nor any Subsidiary, nor any director or officer thereof, is or has been the
subject of any Action involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company. The Commission has
not issued any stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary under the Exchange Act or the Securities Act.

i, Labor Relations, No labor dispute exists or, to the knowledge of the Company, ts
imminent with respect to any of the employees of the Company, which could reasonably be
expected to result in a Material Adverse Effect. None of the Company’s or its Subsidiaries’
employees is a member of a union that relates to such employee’s relationship with the Company
or such Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their relationships with
their employees are good. To the knowledge of the Company, no executive officer of the
Company or any Subsidiary, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information agreement or non-
competition agreement, or any other contract or agreement or any restrictive covenant in favor of
any third party, and the continued employment of each such executive officer does not subject

the Company or any of its Subsidiaries to any liability with respect to any of the foregoing
matters. The Company and its Subsidiaries are in compliance with all U.S. federal, state, local
and foreign laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

j. Compliance. Neither the Company nor any Subsidiary: (i) is in default Ainder or
in violation of (and no event has occurred that has not been waived thai, with notice of lapse of
time or both, would result in a default by the Company or any Subsidiary under), nor has the
Company or any Subsidiary received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or ingtrument to
which it is a party or by which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any judgment, decree or order of any court,
arbitrator or other governmental authority or (iii) is or has been in violation of any statute, rule,
ordinance or regulation of any governmental authority, including without limitation! all foreign,
federal, state and jocal laws relating to taxes, environmental protection, occupational health and

safety, product quality and "yo and Jabor matters, except in each case as
initials Cuentas A. Page 10 Initials Rozgold _/ ye

  

 
could not have or reasonably be expected to result in a Material Adverse Effect.

k. Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with all federal, state, local and foreign laws relating to pollution or protection of human health
or the environment (including ambient air, surface water, groundwater, land surface or
subsurface strata), including laws relating to emissions, discharges, releases or threatened
releases of chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials, as well as ail authorizations, codes, decrees, demands, or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits, plans or regulations,
issued, entered, promulgated or approved thereunder (“Environmental Laws”); (ii) have received
all permits licenses or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses; and (iii) are in compliance with all terms and conditions of
any such permit, license or approval where in each clause (i), (ii} and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.

lL. Regulatory Permits. The Company and the Subsidiaries possess ali certificates,
authorizations and permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses as described in the SEC Reports,
except where the failure to possess such permits could not reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification of any Material
Permit.

m. Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable title in all
personat property owned by them that is material to the business of the Company and the

Subsidiaries, in each case free and clear of all liens, except for (i) liens as do not materially affect
the value of such property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries and (ii) liens for the payment of
federal, state or other taxes, for which appropriate reserves have been made therefor in
accordance with GAAP and, the payment of which is neither delinquent nor subject to penalties.
Any real property and facilities held under lease by the Company and the Subsidiaries are heid
by them under valid, subsisting and enforceable leases with which the Company and the
Subsidiaries are in compliance.

ni. intellectual Property. The Company and the Subsidiaries have, or have rights to
use, all patents, patent applications, trademarks, trademark applications, service marks, trade
names, trade secrets, inventions, copyrights, licenses and other intellectual property rights and
similar rights necessary or required for use in connection with their respective businesses as
described in the SEC Reports and which the failure to so have could have a Material Adverse

Effect (collectively, the “Intgilectugl Pgoperty Rights”). None of, and neither the Company nor
initials Cuentas Mi Page 11 initials Rozgold 2"
n r

  

 

 
any Subsidiary has received a notice (written or otherwise) that any of, the Intellectual Property
Rights has expired, terminated or been abandoned, or is expected to expire or terminate or be

abandoned, within two (2) years from the date of this Agreement. Neither the Company nor any
Subsidiary has received, since the date of the latest audited financial statements included within
the SEC Reports, a written notice of a claim or otherwise has any knowledge that the Intellectual
Property Rights violate or infringe upon the rights of any Person, except as could not have or
reasonably be expected to not have a Material Adverse Effect. To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the intellectual Property Rights. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their intellectual properties, except where failure to do so could not, individually
or in the agpregate, reasonably be expected to have a Material Adverse Effect.

m. No Materially Adverse Contracts. Etc. Neither the Company nor any of its
Subsidiaries is subject to any charter, corporate or other legal restriction, or any judgment,
decree, order, rule or regulation which in the judgment of the Company’s officers has or is
expected in the future to have a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries is a party to any contract or agreement which in the judgment of the Company’s
officers has or is expected to have a Material Adverse Effect.

n. Tax Status. The Company and each of its Subsidiaries has made or filed ail
federal, state and foreign income and all other tax returns, reports and declarations required by
any jurisdiction to which it is subject (unless and only to the extent that the Company and each of
its Subsidiaries has set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the periods to which
such returns, reports or declarations apply. There are no unpaid taxes in any material amount
claimed to be due by the taxing authority of any jurisdiction, and the officers of the Company
know of no basis for any such claim. The Company has not executed a waiver with respect to
the statute of limitations relating to the assessment or collection of any foreign, federal, state or
local tax. None of the Company’s tax retums is presently being audited by any taxing authority.

Oo. Certain Transactions. Except for arm’s length transactions pursuant to which the
Company or any of its Subsidiaries makes payments in the ordinary course of business upon
terms no less favorable than the Company or any of its Subsidiaries could obtain from third
parties, none of the officers, directors, or employees of the Company is presently a party to any
transaction with the Company or any of its Subsidiaries {other than for services as employees,
officers and directors), including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal property to or from, or
otherwise requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in which any
officer, director, or any such employee has a substantial interest or is an officer, director, trustee
or partner.

Initials cuontes AN —\ ff Page 12
a

 

 
p. Disclosure. All information relating to or concerning the Company or any of its
Subsidiaries set forth in this Agreement and provided to the Buyer and otherwise in connection
with the transactions contemplated hereby is true and correct in all material respects and the
Company has not omitted to state any material fact necessary in order to make the statements
made herein or therein, in light of the circumstances under which they were made, not
misleading. No event or circumstance has occurred or exists with respect to the Company or any
of its Subsidiaries or its or their business, properties, prospects, operations or financial
conditions, which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or disclosed.

q. Acknowledgment Regarding Buyer’ Purchase of Shares. The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of arm’s length
purchasers with respect to this Agreement and the transactions contemplated hereby. The
Company further acknowledges that the Buyer is not acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any statement made by the Buyer or any of its respective
representatives or agents in connection with this Agreement and the transactions contemplated
hereby is not advice or a recommendation and is merely incidental to the Buyer’ purchase of the
Shares. The Company further represents to the Buyer that the Company’s decision to enter into
this Agreement has been based solely on the independent evaluation of the Company and its
representatives.

r. No Brokers. The Company has taken no action which would give rise to any
claim by any person for brokerage commissions, transaction fees or similar payments relating to
this Agreement or the transactions contemplated hereby.

S. Internal Accounting Controls. Except as disclosed in the SEC Reports the
Company and each of its Subsidiaries maintain a system of internal accounting controls
sufficient, in the judgment of the Company’s Board of Directors, to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with respect to any
differences.

t Foreign Corrupt Practices. Neither the Company, nor any of its Subsidiaries, nor
any director, officer, agent, employee or other person acting on behalf of the Company or any
Subsidiary has, in the course of his actions for, or on behalf of, the Company, used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful expenses relating to
political activity; made any direct or indirect unfawful payment to any foreign or domestic
government official or employee from corporate funds; violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended, or made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any foreign or

of)
Initials Cuentas Page 13 initials Rozgold __27 2”
x =

 

 
domestic government official or employce.

u. No Investment Company. The Company is not, and upon ihe issuance and sale of
the Shares as contemplated by this Agreement will not be an “investment company” required to

be registered under the Investment Company Act of 1940 (an “Investment Company”). The
Company is not controlled by an Investment Company.

Vv. Insurance, The Company and each of its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such amounts as
management of the Company believes to be prudent and customary in the businesses in which
the Company and its Subsidiaries are engaged. Neither the Company nor any such Subsidiary
has any reason to believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material Adverse Effect. Upon
written request the Company will provide to the Buyer true and correct copies of all policies
relating to directors’ and officers’ liability coverage, errors and omissions coverage, and
commercial general! liability coverage.

Ww. Bad Actor. No officer or director of the Company would be disqualified under
Rule 506(d) of the Securities Act as amended on the basis of being a “bad actor” as that term is
established in the September 19, 2013 Small Entity Compliance Guide published by the
Commission.

X. Solvency. Based on the consolidated financial condition of the Company as of
the Closing Date, after giving effect to the receipt by the Company of the proceeds from the sale
of the Shares hereunder (i) the fair saleable value of the Company’s assets exceeds the amount
that will be required to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the Company’s assets do
not constitute unreasonably small capital to carry on its business as now conducted and as
proposed to be conducted including its capital needs taking info account the particular capital
requirements of the business conducted by the Company, consolidated and projected capital
requirements and capital availability thereof, and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all of its assets, after
taking into account all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its liabilities when such amounts are required to be paid. The Company does not
intend to incur debts beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). The Company has no
knowledge of any facts or circumstances which lead it to believe that it will file for
reorganization or liquidation under the bankruptcy or reorganization laws of any jurisdiction

within one year from the Closing Date. For the purposes of this Agreement, “Indebtedness”

means (x) any liabilities for borrowed money or amounts owed in excess of $50,000 (other than

trade accounts payable incurred in the ordinary course of business), (y) all guaranties,

endorsements and other contingent obligations in respect of indebtedness of others, whether or

not the same are or should be reflected in the Company’s consolidated balance sheet (or the notes
ve

initials Cuentas A MV Page 14 Initials Rozgold 2" /
g

 

 
thereto), except guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (z) the present value of any lease
payments in excess of $50,000 due under leases required to be capitalized in accordance with
GAAP. Neither the Company nor any Subsidiary is in default with respect to any Indebtedness.

y. No-Off Balance Sheet_Acrangements. There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an unconsolidated or other

off balance sheet entity that is required to be disclosed by the Company in its Exchange Act
filings and is not so disclosed or that otherwise could be reasonably likely to have a Material
Adverse Effect.

Z. Manipulation of Price. The Company has not, and to its knowledge no one acting
on its behalf has: (i) taken, directly or indirectly, any action designed to cause or to result, or that
could reasonably be expected to cause or result, in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the Shares, (ii) sold, bid
for, purchased, or paid any compensation for soliciting purchases of, any of the Shares, or (iii)
paid or agreed to pay to any person any compensation for soliciting another to purchase any
other securities of the Company.

aa. Sarbanes-Oxley Act. The Company and each Subsidiary is in material compliance
with ali applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the
date hereof, subject to certain material weaknesses in internal control over financial reporting as
described in the Company’s Quarterly Report on Form 10-Q for the period ended March 31,
2018 and all applicable rules and regulations promulgated by the Commission thereunder that are
effective as of the date hereof, The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in conformity with GAAP
and to maintain asset accountability, (ili) access to assets is permitted only in accordance with
management’s general or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company and the Subsidiaries have established disclosure
controls and procedures (as defined in Exchange Act Rules I3a-15(¢) and |5d-15(e)) for the
Company and the Subsidiaries and designed such disclosure controls and procedures fo ensure
that information required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers have
evaluated the effectiveness of the disclosure controls and procedures of the Company and the
Subsidiaries as of the end of the period covered by the most recently filed periodic report under
the Exchange Act (such date, the “Byaluation Date”). The Company presented in its most

recently filed periodic report under the Exchange Act the conclusions of the certifying officers
about the effectiveness of the disclosure controls and procedures based on their evaluations as of

initials Cuentas f\ MV Page 15 Initials Rozgold 2
a”

 
the Evaluation Date. Since the Evaluation Date, there have been no changes in the internal
control over financial reporting (as such term is defined in the Exchange Act) of the Company
and its Subsidiaries that have materially affected, or is reasonably likely to materially affect, the
internal control over financial reporting of the Company and its Subsidiaries.

bb. Employee Relations. Neither the Company nor any of its Subsidiaries ts a party to
any collective bargaining agreement or employs any member of a union. The Company believes
that its and its Subsidiaries’ relations with their respective employees are good. No executive
officer (as defined in Rule 501(f) promulgated under the Securities Act) or other key employee
of the Company or any of its Subsidiaries has notified the Company or any such Subsidiary that
such officer intends to leave the Company or any such Subsidiary or otherwise terminate such
officer’s employment with the Company or any such Subsidiary. To the knowledge of the

Company, no executive officer or other key employee of the Company or any of its Subsidiaries
is, or is now expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued employment of
each such executive officer or other key employee (as the case may be) does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the foregoing maiters.
The Company and its Subsidiaries are in compliance with all federal, state, local and foreign
laws and regulations respecting labor, employment and employment practices and benefits, terms
and conditions of employment and wages and hours, except where failure to be in compliance
would not, either individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

ce. No Integrated Offering. Neither the Company, nor any of its Affiliates, nor any
Person acting on its or their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that would cause this
offering of the Shares to be integrated with prior offerings by the Company for purposes of (i)
the Securities Act which would require the registration of any such securities under the Securities
Act, or (ii) any applicable shareholder approval provistons of any Trading Market on which any
of the securities of the Company are listed or designated.

dd. No Disagreements with Accountants and Lawyers. There are no disagreements of
any kind presently existing, or reasonably anticipated by the Company to arise, between the
Company and the accountants and lawyers formerly or presently employed by the Company and
the Company is current with respect to any fees owed to its accountants and lawyers which could
affect the Company’s ability to perform any of its obligations under the Agreement.

ff. Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed to cause or to result
in the stabilization or manipulation of the price of any security of the Company to facilitate the
sale or resale of any of the Shares, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Shares, or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the Company.

ap

ee

Initials Cuentas Page 16 initials Rozgold Of

 
5. OTHER AGREEMENTS AND COVENANTS OF THE PARTIES.

a. Right of Participation.

(i) From the date hereof until the date that is the 24th month
anniversary of the Second Closing Date, upon any issuance by the Company or any of its
Subsidiaries of Common Stock or Common Stock Equivalents for cash consideration,
Indebtedness or a combination of units thereof (a “Subsequent Financing”), Buyer shall have
the right to participate in up to an amount of the Subsequent Financing equal to 100% of the
current investment or pro-rata ownership in the company (the “Participation Maximum”) on
the same terms, conditions and price provided for in the Subsequent Financing.

(ii) At least five (5) Trading Days prior to the closing of the
Subsequent Financing, the Company shail deliver to Buyer a written notice of its intention to

effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice shall ask Buyer if it wants to
review the details of such financing (such additional notice, a “Subsequent Financing Notice”).
The Subsequent Financing Notice shall describe in reasonable detail the proposed terms of
such Subsequent Financing, the amount of proceeds intended to be raised thereunder and the
Person or Persons through or with whom such Subsequent Financing is proposed to be effected
and shal! include a term sheet or similar document relating thereto as an attachment.

(iti) If the Buyer desires to participate in such Subsequent
Financing Buyer must provide written notice to the Company by not later than 5:30 p.m. (New
York City time) on the fifth (5") Trading Day after having received the Pre-Notice, the amount
of Buyer’s participation, and representing and warranting that Buyer has such funds ready,
willing, and available for investment on the terms set forth in the Subsequent Financing Notice.
if the Company receives no such notice from Buyer as of such fifth (5°) Trading Day, Buyer
shall be deemed to have notified the Company that it does not elect to participate.

Notwithstanding the foregoing, if the five days notice is nol given or if any notices are not
given, then the buyer could exercise its right of participation for a period of five days after the
closing of the sale of such subsequent offering on the same terms set forth above.

b. Financial Information. The Company aprees to send or make available the
following reports to the Buyer until the Buyer transfers, assigns, or sells all of the Shares: within
ten (10) calendar days afier the filing with the SEC, a copy of its Annual Report on Form 10-K,
its Quarterly Reports on Form 10-Q and any Current Reports on Form 8-K; within one (1) day
after release, copies of all press releases issued by the Company or any of its Subsidiaries; and
contemporaneously with the making available or giving to the shareholders of the Company,
copies of any notices or other information the Company makes available or gives to such
shareholders. For the avoidance of doubt, filing the documents required in (i) above via EDGAR
or releasing any documents set forth in (ii) above via a recognized wire service shall satisfy the
delivery requirements of this Section 5.

c. Corporate Existence. So long as the Buyer beneficially owns any Shares, the
Company shall maintain its corporate existence and shall not sell all or substantially all of the

ok 9
Initiats Cuentas / \ Mi Page 17 initials Rozgold whe
a

 
Company’s assets, except in the event of a merger or consolidation or sale of all or substantially

all of the Company’s assets, where the surviving or successor entity in such transaction G)
assumes the Company’s obligations hereunder and under the agreements and instruments entered
into in connection herewith and (ii) is a publicly traded corporation whose Common Stock is
listed for trading on the NYSE American, the Nasdaq Capital Market, the Nasdaq Global
Market, the Nasdaq Global Select Market, the New York Stock Exchange, OTCQB OTCQX, or
OTC Pink (or any successors to any of the foregoing).

d. Failure to Comply with the Exchange Act. So long as the Buyer beneficially
owns any Shares, the Company shall comply with the quarterly and annual reporting
requirements of the Exchange Act; and the Company shail continue to be subject to the reporting
requirements of the Exchange Act.

e. No Integration. The Company shall not sell, offer for sale or solicit offers to buy
or otherwise negotiate in respect of any security (as defined in Section 2 of the Exchange Act)

that would be integrated with the offer or sale of the Shares for purposes of the rules and
regulations of Nasdaq such that it would require shareholder approval prior to the closing of such
other transaction unless shareholder approval is obtained before the closing of such subsequent
transaction,

f. Trading Activities, Neither the Buyer nor its affiliates has an open short position
(or other hedging or similar transactions) in the Common Stock of the Company and the Buyer
agree that it shall not, and that it will cause its affiliates not to, engage in any short sales of or
hedging transactions with respect to the Common Stock of the Company.

g. Dilutive Issuance. Until such time as Buyer no longer holds any Shares, if the
Company shall issue any Common Stock or Common Stock Equivalents, except for Excepted
Issuances, for an effective consideration that is less than the $3.00 per share of Common Stock
that is issued or issuable (the “Lower Offering Price”), then at such time, and thereafter
successively upon each such issuance, Buyer shall receive additional shares of Common Stock
(the “Additional Shares”) in the amount by which (x) the Purchase Price divided by the Lower
Offering Price exceeds (y) the number of Shares issued pursuant to this Agreement. For purposes
of this adjustment, the issuance of any security or debt instrument of the Company carrying the
right to convert such security or debt instrument into Common Stock or of any watrant to
purchase Common Stock shall result in an issuance of Additional Shares upon the issuance of the
of the above-described security, debt instrument, warrant, right, or option if such security or debt
instrument may be converted or exercised at a price lower than $3.00 Common Stock issued or
issuable by the Company for no consideration will be deemed issuable or to have been issued for
$0.00! per share of Common Stock. If the issuance of the Additional Shares would result in the
Buyer’s beneficial ownership of the Company’s common stock exceeding 4.99% of the amount
of the Company’s issued and outstanding common stock at such time, then the Company shall
issue to the Buyer a reduced number of Additional Shares, such that the issuance of such
Additional Shares would result in the Buyer beneficially owning exactly 4.99% of the

Company’s issued and outstanding coymon stock at such time. At any time way Buyer has
£ } i
initials Cuentas Mi Page 18 Initials Rozgold __”_/#

 
been issued fewer than all of Additional Shares pursuant to the foregoing, the Company will
issue to Buyer any such Additional Shares that have not been issued upon receipt of wrilten

notice from the Buyer requesting such issuance and stating that G) the issuance of such
Additional Shares would not result in the Buyer’s beneficial ownership of the Company’s
common stock exceeding 4.99% of the amount of the Company’s issued and outstanding
common stock at such time or (ii) the issuance of such Additional Shares will be made 61 days
from the date of such notice.

h. Pigey Back Registration Rights. tf while any of the Shares are outstanding, there
is not an effective registration statement covering all of the Shares and the Company shall
determine to prepare and file with the SEC a registration statement relating to an offering for its
own account or the account of others under the Securities Act of any of its equity securities,
other than on Form S-8 (each as promulgated under the Securities Act) or their then equivalents
relating to equity securities to be issued solely in connection with any acquisition of any entity or
business or equity securities issuable in connection with the Company’s stock option or other
employee benefit plans, then the Company shall deliver to Buyer a written notice of such
determination and, if within fifteen days after the date of the delivery of such notice, Buyer shall

so request in writing, the Company shall include in such registration statement all of the Shares
Buyer requests to be registered.

i. Transfer Restrictions.

 

(i) The Shares may only be disposed of in compliance with state
and federal securities laws. In connection with any transfer of Shares other than pursuant to an
effective registration statement or Rule 144, to the Company or to an Affiliate of Buyer or in
connection with a pledge as contemplated herein, the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act. As a condition of transfer,
any such transferee shall agree in writing to be bound by the terms of this Agreement and shail
have the rights and obligations of Buyer under this Agreement.

(ii) Buyer agrees to the imprinting, so long as is required by the
terms hereof, of a legend on the Shares in the following or similar form:

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION GR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACEQRDANCE WITH

Initials Cuentas A Mi Page 19 Initials Rozgold-<—~
=

 

 
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN
WITH A FINANCIAL INSTITUTION THAT 18 AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501{a} UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

The Company acknowledges and agrees that Buyer may from time to time pledge pursuant to a
bona fide margin agreement with a registered broker-dealer or grant a security interest in some or

all of the Shares to a financial institution that is an “accredited investor” as defined in Rule
501(a) under the Securities Act and, if required under the terms of such arrangement, Buyer may
transfer pledged or secured Shares to the pledgees or secured parties. Such a pledge or transfer
would not be subject to approval of the Company and no legal opinion of legal counsel of the
pledgee, secured party or pledgor shall be required in connection therewith. Further, no notice
shall be required of such pledge. At Buyers expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Shares may reasonably request in
connection with a pledge or transfer of the Shares.

(iii) Certificates evidencing the Shares shail not contain any
legend (including the legend set forth above): (i) while a registration statement covering the
resale of such security is effective under the Securities Act, (ii) following any sale of such
Shares pursuant to Rule 144, or (iii) if such legend is not required under applicabie
requirements of the Securities Act (including judicial interpretations and pronouncements
issued by the staff of the SEC). At the Company’s expense, the Company shall cause its

counsel to issue a Jegal opinion to its Transfer Agent or the Buyer if required by the Transfer
Agent to effect the removal of the legend hereunder, or if requested by Buyer, respectively
(including with respect to any sales by Buyer pursuant to Rule 144), The Company agrees that
following such time as such restrictive stock legend is no longer required, it will, no later than
the eartier of (i) two (2} Trading Days and (ii) the number of Trading Days comprising the
Standard Settlement Period {as defined below) following the delivery by Buyer to the
Company or the Company’s Transfer Agent of a certificate representing Shares, as applicable,
issued with a restrictive legend (such date, the “Legend Removal Date”), deliver or cause to be
delivered to Buyer a certificate representing such shares that is tree from ail restrictive and
other legends. The Company may not make any notation on its records or give instructions its
Transfer Agent that enlarge the restrictions on transfer set forth herein, Certificates for Shares
subject to legend removal hereunder shall be transmitted by the Transfer Agent to Buyer by
crediting the account of the Buyer’s prime broker with the Depository Trust Company System
as directed by Buyer. As used herein, “Standard Settlement Period” means the standard
settlement period, expressed in a number of Trading Days, on the Company’s primary trading
market with respect to the Common Stock as in effect on the date of delivery of a certificate
representing the Shares, as applicable, issued with a restrictive legend.

J. Most Favored Nation Provision. From the date hereof until the date when the
Buyer no longer holds any Shares, if the Company effects a Subsequent Financing, the Buyer
may elect, in its sole discretion, to exchange (in lieu of cash subscription payments), if

initials Cuentas
/ \ a Mi

  

Page 20 initials Rozgold 2”

 

 
applicable, all or some of the Shares then held for any securities or units issued in a Subsequent
Financing on a $1.00 for $1.00 basis; provided, however, that this Section 5(j) shall not apply
with respect to an Exempt Issuance. The Company shall provide the Buyer with notice of any
such Subsequent Financing in the manner set forth in Section 5(a). For purposes of illustration,
if a Subsequent Financing were to occur whereby the Company sells and issues a convertible
note with a conversion price that includes a discount to the market price of its Common Stock,
the Buyer will be entitled to receive the same convertible note on the exact same terms on a
dollar for dotlar basis via the exchange of the Shares the Buyer holds on the date of the sale and
‘ssuance of the convertible note (meaning the convertible note would be issued fo the Buyer for a

principal amount equal to the number of Shares to be exchanged by Buyer multiplied by 3). By
way of example only, if the Company sells and issues a convertible note (the “Sale Date”) and
the Buyer holds 10,000 of the Shares purchased pursuant to the Closing (i.e., 50% of the Shares
purchased pursuant to the Closing) on the Sale Date, the Buyer shall exchange the

10,000 Shares for a convertible note with a principal amount of $30,000 (1-c., 50% of the
purchase price of the Shares purchased pursuant to the Closing).

k. Remedies. {f the Company is (i) not current in its reporting obligations under the
Exchange Act within 30 days of the date hereof or (ii) becomes current in ifs reporting
obligations under the Exchange Act within 30 days but subsequently becomes delinquent in its
reporting obligations under the Exchange Act thereafter, the Buyer may at any time and from
lime to time after such occurrence, deliver a put notice (the “Put Notice”), unless such
delinquencies in its reporting obligations are cured prior to receiving a Put Notice, to the
Company whereby the Company must purchase from the Buyer the number of shares of
Common Stock comprising the Put Amount within two (2) Trading Days of the Put Notice
delivery date (the “Put Notice Date”) to the Company at $3.60 per share, subject to adjustment
for reclassification of the Common Stock. The “Put Notice Date” shall mean the Trading Day on

which the Put Notice is delivered to the Company. The “Put Amount” shall mean the total dollar
amount requested by the Buyer pursuant to an applicable Put Notice. The timing and amounts of
each Put Notice shall be at the discretion of the Buyer.

I. Adjustments. It is the intention of the Company and the Buyer that the Buyer shall
be able to sell (if Buyer so elects, in Buyer’s sole and absolute discretion) the Shares, and
generate net proceeds {net of all brokerage commissions and other fees or charges payable by
Buyer in connection with the sale thereof) from such sale equal to $3.60 per Share, subject to
adjustment for reclassification of the Common Stock. The Buyer shall have the right (but not an
obligation) to sell the Shares in the principal Trading Market or otherwise, at any time in
accordance with applicable securities laws. At any time the Buyer may elect, the Buyer may
deliver to the Company a reconciliation statement showing the net proceeds actually received by
the Company from the sale of the Shares (the “Sale Reconciliation”). If, as of the date of the
delivery by Buyer of the Sate Reconciliation, the Buyer has not realized net proceeds trom the
sale of such Shares equal to at least $3.60 per Share, subject to adjustment for reclassification of

Initials Cuentas ape 21 Initials Rozgold 2
= i

    

  

 
the Common Stock, as shown on the Sale Reconciliation, then the Company shall immediately
take all required action necessary or required in order to cause the issuance of additional shares
of Common Stock to the Buyer in an amount sufficient such that, when sold and the net proceeds
thereof are added to the net proceeds from the sale of any of the previously issued and sold
Shares, the Buyer shall have received total net finds equal to $3.60 per Share, subject to
adjustment for reclassification of the Common Stock. [f additional shares of Common Stock are
issued pursuant to the immediately preceding sentence, and after the sale of such additional
issued shares of Common Stock, the Buyer still has not received net proceeds equal to at least
$3.60 per Share, subject to adjustment for reclassification of the Common Stock, then the
Company shall again be required to immediately take all required action necessary or required in
order to cause the issuance of additional shares of Common Stock to the Buyer as contemplated
above, and such additional issuances shall continue until the Buyer has received net proceeds from
the sale of such Common Stock equal to $3.60 per Share. In the event additional Common Stock
is required to be issued as outlined above, the Company shall instruct its transfer agent to issue

certificates representing such additional shares of Common Stock to the Buyer immediately
subsequent to the Buyer’s notification to the Company that additional shares of Common Stock
are issuable hereunder, and the Company shall in any event cause its transfer agent to deliver
such certificates to Buyer within three (3) Business Days following the date Buyer notifies the
Company that additionat shares of Common Stock are to be issued hereunder. In the event such
certificates representing such additional shares of Common Stock issuable hereunder shall not be
delivered to the Buyer within said three (3) Business Day period, same shalt be an immediate
default under this Agreement and the Transaction Documents

6. Governing Law: Miscellaneous

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to principles of conflicts of laws.
Jurisdiction to be Miami-Dade County. Any action brought by either party against the other
conceming the transactions contemplated by this Agreement, or any other agreement,
certificate, instrument or document contemplated hereby shall be brought only in the state
courts of New Jersey or in the federal courts located in the District of the State of New Jersey.
The parties to this Agreement hereby irrevocably waive any objection to jurisdiction and venue
of any action instituted hereunder and

shall not assert any defense based on lack of jurisdiction or venue or based upon forum non
conveniens. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER
TRANSACTION DOCUMENT OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY. The prevailing party shail
be entitled to recover from the other party its reasonable attorney's fees and costs. In the event
that any provision of this Agreement or any other agreement delivered in connection herewith is

Initials Cuentas A\ . Mi Page 22 Initials Rozgold
&

 

 
imvalid or unenforceable under any applicable statute or rule of law, then such provision shall be
deemed inoperative to the extent that it may conflict therewith and shall be deemed modified to
conform with such statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of any other provision
of any agreement. Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection with thts
Agreement or any other transaction document by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein shall be deemed to
limit in any way any right to serve process in any other manner permitted by law.

b. Counterparts: Signatures by Facsimile. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original but all of which shail constitule
one and the same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party. This Agreement, once executed by a parly, may be
delivered to the other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

c. Construction: Headings. This Agreement shali be deemed to be jointly drafted by

the Company and the Buyer and shall not be construed against any person as the drafter hereof.
The headings of this Agreement are for convenience of reference only and shall not form part of,
or affect the interpretation of, this Agreement.

d. Severability, In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision shal! be deemed
inoperative to the extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law. Any provision hereof which may prove invalid or unenforceable
under any !aw shall not affect the validity or enforceability of any other provision hereof.

e. Entire Agreement; Amendments. This Agreement, the Note and the instruments
referenced herein contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or therein, neither the
Company nor the Buyer makes any representation, warranty, covenant Or undertaking with
respect to such matters. No provision of this Agreement may be waived or amended other than
by an instrument in writing signed by the majority in interest of the Buyer.

f. Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless otherwise
specified herein, shail be (i) personally served, (i) deposited in the mail, registered or certified,
return receipt requested, postage prepaid, (ti) delivered by reputable air courier service with
charges prepaid, or (iv) transmitted by hand delivery, telegram, email, or facsimile, addressed as
set forth below or to such other address as such party shall have specified most recently by
written notice. Any notice or other communication required or permitted to be given hereunder
shail be deemed effective (a) upon hand delivery or delivery by email or facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address. or number

initials Cuentas A M Page 23 Initials Rozgo!d Oe
z=

 

 
agreements and covenants set forth in this Agreement shall survive Closing hereunder not
withstanding any due diligence investigation conducted by or on behalf of the Buyer | e
Company agrees to indemnify and hold harmless the Buyer and all their officers, ireciors:
employees and agents for loss or damage arising as a result of or related to any breach or al ege

breach by the Company of any of its representations, warranties and covenants set forth in this
Agreement or any of its covenants and obligations under this Agreement, including advancement
of expenses as they are incurred.

. Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, a5 the other party may reasonably request
in order to carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

k. No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual infent, and no cules of strict
construction will be applied against any parly.

lL. Replacement of Securities. If any certificate or instrument evidencing any Shares
is mutilated, lost, stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation thereof (in the case of mutilation), or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The applicant for a new
certificate or instrument under such circumstances shall also pay any reasonable third-party costs
(inciuding customary indemnity) associated with the issuance of such replacement Shares.

m. Remedies. The Company acknowledges that a breach by it of its obligations

hereunder will cause irreparable harm to the Buyer by vitiating the intent and purpose of the
transaction contemplated hereby. Accordingly, the Company acknowledges that the remedy at
law for a breach of its obligations under this Agreement will be inadequate and agrees, in the
event of a breach or threatened breach by the Company of the provisions of this Agreement, that
the Buyer shall be entitled, in addition to all other available remedies at law or in equity, and in
addition to the penalties assessable herein, to an injunction or injunctions restraining, preventing
or curing any breach of this Agreement and to enforce specifically the terms and provisions
hereof, without the necessity of showing economic loss and without any bond or other security
being required.

n. Publicity. The Company, and the Buyer shal! have the right to review a
reasonable period of time before issuance of any press releases, Commission, or FINRA filings,
ot any other public statements with respect to the transactions contemplated hereby; provided,
however, that the Company shall be entitled, without the prior approval of ihe Buyer, to make
any press release or Commission, or FINRA filings with respect to such transactions as is
required by applicable law and regulations (although the Buyer shall be consulted by the
Company in connection with any such press release prior to its release and shall be provided with
a copy thereof and be given an opportunity to comment thereon).

Initials Cuentas A\ Mi Page 25 Initials Rozgold ‘

 

 
0. Indemnification. In consideration of the Buyer’s execution and delivery of this
Agreement and acquiring the Shares hereunder, and in addition to all of the Company’s other
obligations under this Agreement, the Company shall defend, protect, indemnify and hold
harmless the Buyer and its stockholders, partners, members, officers, directors, employees and
direct or indirect investors and any of the foregoing persons’ agents or other representatives
(including, without limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all actions, causes of
action, suits, claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to the action for
which indemnification hereunder is sought}, and including reasonable attorneys’ fees and
disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any representation or warranty
made by the Company in this Agreement or any other agreement, certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement or any other agreement, certificate,
instrument or document contemplated hereby or thereby or (c) any cause of action, suit or claim
brought or made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or resulting from (i) the
execution, delivery, performance or enforcement of this Agreement or any other agreement,
certificate, instrument or document contemplated hereby or thereby, (ii) any transaction financed
or to be financed in whole or in part, directly or indirectly, with the proceeds of the issuance of
the Shares, or (iii) the status of the Buyer or holder of the Shares as an investor in the Company
pursuant to the transactions contemplated by this Agreement. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified Liabilities that
is permissible under applicable law.

[signature page follows]

ify fony
Initiais Cuentas A. Mi Page 26 Initials Rozgold __¢ / a

 
Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 58 of 109 PagelD #: 58

Schedule 4(¢

Capitalization

A.M

initials Cuentas Page 28 initials Rozgold

 

 
 

 

  

 
 
Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 60 of 109 PagelD #: 60

WIRE BREAKDOWN

 

1. 1/7/19 : Wire In - $50K
2. 12/10/18: Wire In - $141K
3. 12/4/18: Wire In - 107K

    

Shoring results for "rozgold"

Cop OMfO7/20L9 WIRE TYPEWIRE IN DATE: 190107 THME:1500 ey 6) oh 50,000,.00
TAN2019010700436065.,. ,

£5) 22/0/2018 WIRE TePESWIRE MY DATE: 181210 TIME: $651 EF ia] 141,000.00
TRNT20481 210D8d85924... ~

CF) 2/04/2018 WIRE TPE: WIRE IN DATE: £81204 TIME: 1720 ET @ ced 107,000.00
TANS2019120400659927.., “

 

 

 
Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 61 of 109 PagelD #: 61

  

 

 

 

ZESSPLOv OCTET OC NES
ee

 
 

 
 

 
 
 

00000" 205 ES QRLTSL SOT TBE sive MI SMIVSHdAL SSIM «—-STOZ/pO/2T

GORDO T HT is SIOZ OL Zt =

00 "0000S 42 stozfzo/to
[suomoesp ye cys] aPlOBZOs,, 202 SyNsar Suoys

 

 
Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 62 of 109 PagelD #: 62

 
 

 

Pee'es
Pet'ss

“BRIEUS PHLGSTY pe}OY

ESD SSEID yOOIs 30; sats aARDY JeJOp

PROS 299°9L

 

 

 

pmanssy egg SieizL = Anaya epnz -23e o00'ZP
B0UZL «= Aquayg zonz -2ng zge'se

OZEI6 YO We Angaay

1S poomuedd gi8e

=o = aT1ieudeg Podzoy

Banoy pens} SIESHRIGD = SHEYS Ssuuppynwen

 

ZbjOCL aGeg
tud ¢71
6Ocazg0

6L8zao UBNOIU ESD Sse]D SeleOyUED SAnoy
[Peleg seoypiay YM sispjoysseygs

‘dul ‘SeuENd - ZzE1

Wes yYNoOWuOWape@usbessysUed /Z/7-TLSTEL 9ILLO PN ‘SpuEIUBIL SoUeTY ‘Aempey jeuoWAW O07

JOJSUPLL HIOIS YINOWLOW apjio
 

 

 

 

 
TRANSFER OF SHARES

SHARE CERTIFICATES MUST BE DELIVERED IN NEGOTIABLE FORM
IN ORDER TO EFFECT TRANSFER

* ENDORSE BACK OF CERTIFICATE
* (Stock Power May Be Substituted For Endorsement on Certificate)
* (if Joint Registration, Both Parties Must Sign)

* (If Corporation, Include a Corporate Resolution)

* HAVE SIGNATURE "MEDALLION GUARANTEED"

* (Medallion can be obtained from a commercial bank or brokerage firm)

# LETTER OF INSTRUCTION AS TO HOW THE SHARES ARE TO BE
REGISTERED INCLUDING THE FOLLOWING ITEMS:

* Registration Name * Mailing Address * Tax identification Number

* Telephone Number * E-Mail Address * Delivery instructions

* SEND ORIGINAL CERTIFICATE AND LETTER OF INSTRUCTIONS TO:

Olde Monmouth Stock Transfer Co., Inc.
206 Memorial Parkway
Atlantic Highlands, NJ 07716

* ENCLOSE TRANSFER FEE OF:
* $25 PER CANCELLED CERTIFICATE
* $125 PER ISSUED CERTIFICATE

#$30 DOMESTIC FEDEX- IF OVERNIGHT DELIVERY IS REQUESTED

 
 

 
 
EXHIBIT D

THE FOLLOWING TEXTS WERE EXCHANGED BETWEEN JAMES HOGG &
STEPHEN BRAVERMAN _IN 2019.

Synopsis of first text (2) pages on June 24, 2019

1. Plaintiff makes it very clear in his opening text
message to the defendant that his rightful shares
must be assigned back to him upon him agreeing to
ALL, (See highlighted text on page 1 & 2 of text
message conversation between Plaintiff (blue) &
Defendant (white).

2. Furthermore, Plaintiff pontificates that he is
attempting to recoup all that he can due to
previous pecuniary losses.

3. Defendant clearly acquiesced and acknowledged that
the Plaintiff needed to speak with others in
charge and to inform them that he (defendant) will
do what was discussed.

A, Plaintiff expresses concern about being cheated or
tricked and expresses he has had his share of
financial/business dealing misfortunes.

5. Finally, the defendant admits that the plaintiff
is not only entitled to the shares and the value
monetarily of the shares that he bought, but that
the plaintiff actually paid for them.

6. Therefore, this first text is the summation of an
honest confession by the defendant and is not just a
point of reference but also of merits to the
plaintiff's demand.

 
ee Gmail- Text message from Stove PAGE 1 OF 4

 

Simon Kogan <simonkeganiaw@gmail.com>

Text message from Steve

Trey J ° hoo ca> sou usestet tonne ‘Sun dnd — oat 98 AM
To: Simon Kogan <sskoganesq@gimail.com>, Simon Kogan <simonkoganlaw@ginail.com>, Troy “larnes ' .
<blackcreekmarketing@yahoo.ca>

This is a text message from Steve stating that | paid for the stock and thal he has given it back to me which is right after
he signed ail documents.

9:34 7 a SF)

   

Steve - Crypto >

Troy you were forced out
because you owed money to
Sion for that ridiculous deal you
and Jamie made with them and
couldn’t pay it. You said in the
board meeting in September
that you would pay everything.
You never did. | brought Kent
swig to the table who was
going to put in all the money
needed and all you had to do
was give us a business plan.
And you refused. | was with you
until vou insulted mv billionaire

= SAAT HGRS4 7537492091 19oksimpiansg PIA TGESSA T5374... 14

    

 
eérrz020 | Gmal- Tex message fom Stove PAGE 2 OF 4
investor and board member. |
did what | had to do to make it
right by the dozens of people
who trusted me and invested
millions into dig and Arbitrade.
So don’t talk to me about
games. You could have been
part of this if you had made
better choices

 

And | told you numerous times
that | would personally take
care of you if you just
cooperated to get these deals
done...which again you refused.

 

   

O:34 7 3 Sh)

 

 
 

 

 

Gmail - Text message from Steve

And you refused. | was with you
until you insulted my billionaire
investor and board member. |
did what | had to do to make it
right by the dozens of people
who trusted me and invested
millions into dig and Arbitrade.
So don't talk to me about
games. You could have been
part of this if you had made
better choices

And | told you numerous times
that | would personally take
care of you if you just
cooperated to get these deals
done...which again you refused.
So don't give me that bullshit

that I’m playing games.
| do right by people

Including you

 

PAGE 3 OF 4

 

 

 
Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 70 of 109 PagelD #: 70

6/7/2020 Gmail - Taxi message from Steve

-gave it back to you PAGE 4 OF 4

   

Has Jamie?

Doubt it

   

Sent from Yahoo Mail for iPhone

hitos:/mail, google com/mail/ul07ik=3879edacbS&view=ptésearch=allpormmesgid=msg-f%IA16688475374326911 398uimpl=msg-PRIA1EHB8475374... did

 

 
PAGE 1 OF 2

BIT/2020 Gmail - Anothar text from SB

© mal | Simon Kogan <simonkoganiaw@gmail.cam>

 

 

 

Another text from SB
To: Simon Kogan <sskoganesq@grmail.com>, Simon Kogan <simonkoganlaw@gmail.com> Stun, dun 7, 2020 at 9:54 AM

Another text where Steve says ihe stock is mine and that | paid for it.

 

   

Steve - Crypto >

ie ee Bee :

 

What shares?

 

 

Asonplsmeg-T4R3A 1GGBR488408... 1/2

 

 

 
sar2020 Gmail- Another text from SB PAGE 2 OF 2

 

 

 

 

 

 

Sent from Yahoo Mail for iPhone

 

 

https://mail. google. com/mailu07ik=3879edachS&view=plasearch=allé permmagid=msg FAIA 16698485468206626548.simpl=msg-PEIA1BSEC4B848B... 2/2
SYNOPSIS OF 2ND TEXT
CONVERSATION

1. The following text message
conversation features a text message
left by defendant on plaintiff's cell
phone on July 15, 2019. Defendant left
plaintiff a message in the form of a
monologue. Plaintiff did not reply.

2. The defendant's proclamations on the
last line of page 3 denote awareness
and admission that the plaintiff indeed
paid for and owned the _ stock in
question that is currently in holding
at Olde Monmouth Stock Co. Inc. (See
Page 3 )

3. Finally, the defendant follows up
with the first sentence on (Page 4) in
writing that he gave back ownership the
NXT (SHARES) to the plaintiff.

 
 

 

 

 
Synopsis of Email Thread 8/26/19 - 9/10/19

1.(Page 4 of 5 )

Matthew Schulman VP Compliance of
Cuentas Inc. emailed Jeff English of Old
Monmouth Co. Inc
(Stock Transfer Agent)

* The beginning of the email thread dated August
26, 2019 (page 4 of 5), was written by Matthew
Schulman VP Compliance at Cuentas Inc. to Jeff
English of Olde Monmouth Co. Inc. with copies
to officers, bankers and investor plaintiff Troy
Hogg.

Announcement from compliance states that
Stephen Braverman, James Goldberg, and
investor Troy Hogg came to an agreement
that the aforementioned 99,334 shares held in
the name of Rozgold are to be transferred to
the name of Coconut Capital as per the
instructions of the defendant, Troy Hogg and
James Goldberg. Cuentas Inc. compliance then
proceeded to render documents and asked to be
informed if the stock transfer needed anything else
to make this transaction happen to contact
compliance at Cuentas Inc.

 
2. August 27, 2019 (page 4 of 5), Jeff English VP
of Old Monmouth Co. Inc. replied to
compliance at Cuentas Inc. In Jeff English's
reply to compliance he clearly stated that the
previous documents that were presented were
insufficient. Jeff English further went on to
explain that a medallion guaranteed stock
power (original copy) & corporate resolution
from Rozgold would be needed to complete the
aforementioned transfer. The complete stock
transfer instructions were affixed to the email
thread. Furthermore, Mathew Schulman VP
Compliance Cuentas Inc, offered to help
coordinate documents required to complete the
process. Furthermore, Jeff English states the
physical certificate is needed to transfer the
shares.

3. On August 27, 2019, Matthew Schulman VP
Compliance email forwards the Olde Monmouth
instructions to Stephen Braverman et al. Due to
their response and interest in transferring the
shares. The instructions were completely detailed
what was both necessary and expected to honor
the transfer. ( See Exhibit C )

 

 
One week later, on September 4, 2019, compliance
follows up (page 2 of 5) Matthew Schulman VP
Compliance Cuentas Inc. emails Stephen
Braverman to follow up regarding previous
emails. He reiterates what Jeff English of Olde
Monmouth said by copying an excerpt from Jeff
English's email into the body as well as including
the email thread to previous conversation.
Compliance re-states the documentation needed
to complete the transfer of shares.

September 5, 2019, Compliance at Cuentas Inc.
via Matthew Schulman wrote: (page 1 of 5),
addressing Steve, James, Troy:

"I have filled out the Corporate Resolution
and Stock Power documents to help get the
ball rolling. Attached is also the Olde
Monmouth shareholder report from 8/28/19
showing 99,334 shares issued to Rozgold.
Please renew the transfer instructions to be
sure Olde Monmouth receives what it needs to
effect the transfer."

Finally, September 10, 2019 (page 1 of 5), an email
from Stephen Braverman to compliance succinctly
reads to please call him.

 
Defendant effected a complete stonewall
without explanation io the Plaintiff, the investor
herein as to why he has yet to receive his
promised just due shares executed by transfer
for what was agreed upon originally. which has
been noted in both in cell phone text messaging
and in corporate email thread. Compliance
had successfully verified wired funds had been
received and were all set to finalize transfer
requirements in honor of agreement.

Refer to (page 6 of 6) Defendant Stephen
Braverman of Rozgold Capital fully endorsed his
signature on a document permitting the change
of his certificates shares to the name of Plaintiff,
Troy James Hogg or any other name that Mr.
Hogg would choose. Albeit, defendant in
seemingly deliberate fashion omits the date of the
document and the medallion guarantee. As
promised, the defendant fails to impress at
execution of duties previously agreed to.
Defendant failed to transfer the shares as
promised and craftily and strategically does so by
excluding pertinently vital information. Thus,
precipitating a calculating stalemate for all
parties.

 
Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 79 of 109 PagelD #: 79

Synopsis of Exhibit E

Index Of Persons/Titles

Source: Reuters & SEC

ARIK MATMON — CHATRMAN OF BOARD/CEO - CUENTAS INC.
MATTHEW SCHULMAN ~ VPCOMPLIANCE CUENTAS INC.

MICHAEL DE PRADO — PRESIDENT/DIRECTOR CUENTAS INC.
SYLWIN GRINMAN ~ CHIEF OPERATING OFFICER CUENTAS INC.
ADIV BARUCH - CHIEF STRATEGY O¥FICER/DIRECTOR CUENTAS INC.
RAN DANIEL - CHIEF FINANCIAL OFFICER CUENTAS INC,

KARY BARKER - UNKNOWN FUNCTION - CUENTAS INC.

MATTHEW TROSTER — PRESIDENT OLDE MONMOUTH CO. INC.

JEFF ENGLISH — WP ~ OLDE MONMOUTH CO. INC.

JAMES GOLDBERG ~ INVESTMENT/BRORER/BANKER COCONUT CAPITAL
STEPHEN BRAVERMAN - ROZGOLD CAPITAL

TROY HOGG - INVESTOR

 

 

 
6/8/2020 Gmail - Fw: [FWD: Re: [FWD: RE: Transfer of Shares from Rozgold to Coconut Capitalj-z0ta-09T0

 

: Gmail Simon Kogan <simonkoganiaw@gmail.com>

 

Fw: [FWD: Re: [FWD: RE: Transfer of Shares from Rozgold to Coconut
Capital]}-20719-0910

james goldberg <james_goldberg@msn.com> Tue, May 12, 2020 at 11:05 AM
To: "simonkoganlaw@gmail.com" <simonkoganlaw@gmail.com>

first email

James Goldberg

Coconut Capital LLC

Cellular: (805) 785-6900 -786-201-1114

Email:James, Goidberg@msn.com

Email:Coconutcapital@gmail.com. Please Note: The information in this email is confidential and may be
legally privileged. If you are not the intended recipient, you must not read, use or disseminate the information;
please advise the sender immediately by reply email and delete this message and any attachments without retaining
a copy. Although this email and any attachments are believed to be free of any virus or other defect that may affect
any computer system into which it is received and opened, it is the responsibility of the recipient to ensure that it is
virus free and no responsibility is accepted by the sender for any loss or damage arising in any way from its use.

 

From: compliance@cuentas.com <compliance@cuenias.com>

Sent: Tuesday, May 12, 2020 10:59 AM

To: james goldberg <JAMES, GOLDBERG@msn.com>

Ce: Michael De Prado <michael@cuertas.com>

Subject: {FWD: Re: [FWD: RE: Transfer of Shares from Rozgold to Coconut Capital]]-2019-0910

oo Original Message -----—-

Subject: Re: [FWD: RE: Transfer of Shares from Rozgold to Coconut
Capital]

From: Stephen Braverman <sbraverman22@gmail.com>

Date: Tue, September 10, 2079 1:13 pm

To; compllance@cuentas.com

Please call me

Stephen Braverman

516-398-4617

On Thu, Sep 5, 2019 at 1:06 PM <compliance@cuentas.com> wrote:
B"H
Steve, James & Troy,

| have filled out the Corp Resolution & Stock Power documents to help get the ball rolling.

Attached is also the Olde Monmouth shareholder report from 8/28/2019 showing the 99,334 shares issued
to Rozgold.

Please review the transfer instructions to be sure Olde Monmouth receives what it needs to effect the
transfer.

 

https:#/mail.googte.com/mail/w07ik=387Gedacb58view=pt&search=all&permmsgid=msg-3A 166649 75968868301 038simpl=msg-F4IA 16664975968... 5

 

 
6/8/2020 Gmail - Fw: [FWO: Re: [FWO: RE: Transfer of Shares from Rozgold toCsconut Capital]j-2079-0610

If you have any questions or comments, please contact me as listed below.

| Best Regards,

: Matthew Schulman - VP Compliance
: Guentas Inc. (OTCQB: CUEN)
. 19 W. Fiagier St
Suite 902
Miami, Florida 33130
Tel: (786) 229-2222
_ Email: compliance@cuentas.com

 

‘The information in this e-mail is confidential and may be legally privileged. It is intended solely for the

: addressee. if you are not the intended recipient please delete. Any views expressed in this message are
those of the individual sender, except where the sender specifically states them to be the views of
Cuentas, Inc.

 

 

Original Message
Subject: [FWD: RE: Transfer of Shares from Rozgold to Coconut Capital]

From: <compllance@cuentas.com>

Date: Wed, September 04, 2019 6:14 pm

To: "Stephen Braverman-Rozgold" <sbravermanz2@gmail.com>

Co: "james goldberg” <JAMES_GOLDBERG@msn.com>, "Troy James"
<blackcreekmarketing@yahoo.ca>, “Ran Daniel-Cuentas" <ran@cuentas.com>,
"Michael De Prado” <michael@cuentas.com>, "Ark Cuentas"
<arik@cuentas.com>, "Syhwin Grinman-Cuentas” <sylwin@cuentas.com>,
“Kary Baker-Cuentas" <kary@cuentas.com>, "Jeff English"
<jeff@oldemonmouth.com>, "Matt Troster” <matt@oldernonmauth.com>

B"H
Steve, James & Troy,

Jeff English, from our transfer agent, Olde Monmouth previously stated what he needed to
complete the transfer of the shares.

Jeff stated:

We need a medallion guaranteed stock power (original copy) and corporate
resolution from Rozgold to transfer their shares. I've attached transfer
instructions here along with a blank stock power and corporate resolution. |
have also attached a shareholder statement for Rozgold.

Olde Monmouth holds 2 book-entry positions and we have Rozgold's CUEN
Certificate # 2022 for 16,667 shares.

1- Does this CUEN certificate need to go to Rozgold for signatures or should it
be sent to Olde Monmouth?

Let me know and | will help to coordinate any documents required to complete
this process.

If you have any questions or comments, please contact me as listed below.

Best Regards,

Matthew Schulman - VP Compliance
hitps://mail. google. com/mailfu/07ik=3879edach5& view=pt&search=allSpermmsgid=msg-4%3A 16684975968868301038simpl=msg 1%3IA 16664975965... 215

 

 

 
6/8/2020

 

 

Gmail - Fw: [FWD: Re: [FWD: RE: Transfer of Shares from Rozgold to Coconut Capital]}-2019-0S70

Cuentas Inc. (OTCQB: CUEN)
49 W. Flagier St.

Suite 902

Miami, Florida 33130

Tel: (786) 229-2222

Email: compliance@cuentas.com

 

The information in this e-mail is confidentiat and may be tegaily privileged. it is intended solely
for the addressee. if you are not the intended recipient please delete. Any views expressed in
this message are those of the individual sender, except where the sender specifically states
them to be the views of Cuentas, inc.

 

Original Message

Subject: [FWD: RE: Transfer of Shares from Rozgold to Coconut Capital]

From: <compliance@cuenias.com>

Date: Tue, August 27, 2019 5:31 pm

To: "Stephen Braverman-Rozgold" <sbraverman22@gmail.com>

Cc: "james goldberg" <JAMES_GOLDBERG@msn.come, "Troy James"
<biackcreekmarketing@yahos.ca>, "Ran Daniel-Cuentas" <ran@cuentas.com>,
"Michael De Prado” <michael@cuentas.corn>, "Ark Cuentas”
<arik@cuenias.com>, "Sylwin Grinman-Cuentas" <sylwin@cuentas.com>, "Kary
Baker-Cuentas" <kary@cuentas.cam>

 

B"H
Steve, James & Troy,

Please see Jeff's comments below from Olde Monmouth to complete the transfer of
the shares.

If you have any questions or comments, please contact me as listed below.
Best Regards,
Matthew

Matthew Schulman - VP Compliance
Cuentas Inc. (OTCQB: CUEN)

19 \W. Flagier St.

Suite 902

Miami, Florida 33130

Tel: (786) 229-2222

Emaik compliance@cuentas.cam

 

The information in this e-mail is confidential and may be legally privileged. !t is
intended solely for the addressee. if you are not the intended recipient please delete.
Any views expressed in this message are those of the individual sender, except where
the sender specifically states them to be the views of Cuentas, Inc.

 

 

Original Message
Subject: RE: Transfer of Shares from Rozgold to Coconut Capital

From: Jeff English <jeff@cidemonmoutn.com>

Date: Tue, August 27, 2019 3:23 pm

To: “compliance@cuentas.com" <compliance@cuentas. com>

Cec: Arik Cuentas <arik@cuentas.com>, Michael De Prado
<michael@cuentas.com>, Ran Daniel-Cuentas <ran@cuenias com>, Syiwin
Grinman-Cuentas <syiwin@cuentas.com>, Christine Knudsen
<christine@oldermonmauth.com>

Hi Matthew,

 

 

hilps://mail.goagle.com/mail/u/07ik=387 9edach5aview=pt&search=alépemimsgid=msg-F43A1 6864975968868301034simpi-msg-f43A16664975968... 3/5

 
6/8/2020

 

 

 

 

Gmail - Fw: [FWD: Re: [FWD: RE: Transfer of Shares from Rozgold to Coconut Capitalj-2019-0216

These docs are not sufficient. We need a medallion guaranteed
stock power (original copy) and corporate resolution from
Rozgold to transfer their shares. Pve attached transfer
instructions here along with a blank stock power and corporate
resolution. | have also attached a shareholder statement for
Rozgold. They hold 2 book-entry positions and 1 physical
certificate. We need the physical certificate to transfer it. Let
me know if you have any additional questions.

Regards,

Jeff English - Vice President

Olde Monmouth Stock Transfer Co., Inc.
200 Memorial Parkway

Atlantic Highlands, NJ 07716

Phone (732) 872-2727, ext 103

Fax (732) 872-2728

DISCLAIMER: This email and any files transmitted with it are
confidential and intended solely for the use of the individual or
entity to whom they are addressed. If you are not the intended
recipient, you may not review, copy or distribute this message.
if you have received this email in error, please notify us
immediately and delete the email and any attachments from
your system.

From: compliance@cuentas.com <compliance@cuentas com>
Sent: Monday, August 26, 2019 4:59 PM

To: Jeff English <jef@oldemonmouih.com>

Cc: Arik Cuentas <arik@cuentas.com>; Michael De Prado
<michael@cuentas.com>; Ran Daniel-Cuentas
<ran@cuentas.com>; Sylwin Grinman-Cuentas
<sylwin@cuenias.com>

Subject: Transfer of Shares from Rozgold to Coconut Capital

B"H

Jeff,

Rozgold, Coconut Capital and Troy Hogg have come to an
agreement whereby the 99,334 shares held in the name of
Rozgold are to be transferred to the Name of Coconut Capital as

per the instructions of Mr Braverman, Mr. Hoag & Mr Goldberg.

Please advise if these documents are sufficient for you or if you
need additional info. These are ali book entrees.

Attached are several documents

If you have any questions or comments, please contact me as
listed below.

Best Regards,

htipss/mail.google.com/maivu/07ik=3879edach5&view=ptSsearch=all&permmsgid=msg-Fe3A1 6664975968868301038simpi=msg-f63A16664975968... 4/5

 

 
6/8/2020

 

Case 1:20-cv- 02862 BMC we GHNACRE. tranetel ! 60,08 (48 1.20, qola BEcs od Olpitdn Soredd fa O #. 84

Matthew Schulman - VP Compliance
Cuentas Inc. (OTCQB: CUEN)

19 WW. Flagler St

Suite 902

Miami, Florida 33130

Tel: (786) 229-2222

Email: compllance@cuentas.com

 

The information in this e-mail is confidential and may be legally
privileged. It is intended solely for the addressee. If you are not
the intended recipient please delete. Any views expressed in this
message are those of the individuai sender, except where the
sender specifically states them to be the views of Cuentas, Inc.

 

 

 

 

|
|
|
|
|

 
6/9/2020 Gmail - Fw: [FWD: Re: Cuentas-Rozgold SPA - fulilyexecuted]

dba M & M Telecom, dba Tel3 & Next Mobile 360
A Cuentas Company (OTCQB: CUEN)

19 \W. Flagler St.

Suite 507

Miami, Florida 33130

Tel: (786) 229-2222

Email: compliance@cuentas.com

 

The information in this e-mail is confidential and may
be legally privileged, It is intended solely for the
addressee. If you are not the intended recipient please
delete. Any views expressed in this message are those
of the individual sender, except where the sender
specifically states them to be the views of Cuentas,
Inc.

sotmmeee Original Message -------~
Subject: RE: Cuentas-Rozgold SPA - fully
executed

From: <compliance@cuentas.com>.

Date: Mon, December 03, 2018 7:04 pm
To: "arik@cuenias.com"™: <arik@cuentas.com>,
compliance@cuentas.com

Cc: “Michael De Prado"
<michael@nexigroupholdings.com>, "james
goldberg"

<JAMES GOLDBERG@mesn.com>,
michael@cuentas.com

 

 

B"H
Re: Cuenias-Rozgold SPA = fully executed:
Please forward to Steve and confinn receipt of this email.

Once the funds are confirmed via wire
tomorrow morning, we will instruct our
transfer.agent to complete the book entry and.
issue physical certs to the names you provide
to us in writing.

If you have any questions or comments,
please contact me as listed below.

Best Regards,

Matthew

Meimoun & Mammon, LLC

dba M & M Telecom, dba Tet3 & Next Mobile
360

A Cuentas Company (OTCQB: CUEN)

19\W. Flagler St.

Suite 507

Miami, Florida 33130

Tel: (786) 229-2222

Email: compliance@cuentas.com

 

 

 

 

 

 

 

 

 

htips:/fmall.google.com/mailtw2?7ik=3879edach5&view=pi&search=all&permmsgid=msg-f3A 16864976551 799734998simpEmsg-f%3A16864976581... 6/8
. Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 86 of 109 PagelD #: 86

To Whom it may concern,

Please change my certificates from my purchase of Next Group Holdings to the name of Troy James
Hogg or any other name Mr Hogg so chooses.

 

Stephen Braverman

President, Rozgold Capital.

 

 
 

 

 

 

 
 
Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 88 of 109 PagelD #: 88

Exhibit F Synopsis

June 1, 2020 Olde Monmouth put Plaintiff
counsel Simon Kogan on notice of the 30 days.
Subsequently, also reminding counsel to forward
the adverse claim.

The adverse claim was forwarded and the thirty
days had already begun lawfully on notice. Due to
Covid19 and the special mandated limitations,
the restraining order was not obtained sooner.
Further evidence of this statement can be
rendered to support this fact.

Now, that the courts are opened in parts and
not solely adjourned or virtual. We commence
this battle by 100 mile bulge from Olde
Monmouth Stock Transfer in Atlantic Heights
NJ, to the Easter District Of New York.

Counsel for the defendant “Braverman”
Rozgold, reached out to pertinent parties to
introduce his clients interests. Which is to
sell the Plaintiff's shares.

The adverse claim opposes such action and the
injunction and restraining order serves to seal
that edict. Hence, if we find favor with court
magistrate on the matter.

 
6/16/2020 Gmail - FW: Rozgold Cuentas Shares

CS mail Simon Kogan <simonkoganlaw@gmail.com>

 

 

FW: Rozgold Cuentas Shares

 

 

Matt Troster <mait@oldemonmouth.com> Mon, Jun 1, 2020 at 2:01 PM
To: Simon Kogan <simonkoganlaw@gmait.com>

Simon,

Still have not received the adverse claim notice back from you regarding Rozgold shares in CUEN. Please be advised
that Stephen Braverman has asked for physical delivery of these shares. Please consider this our notice to you.

Thank you,
Mati-

Olde Monmouth Stock Transfer Co., Ine.

Matthew J, Troster - President

 

200 Memorial Parkway
Atlantic Highlands, NJ 077716
Phone (732) 872-2727, Ext 101

 

Fax (732) 872-2728

matt@oldemonmouih.com

From: Stephen Braverman <shraverman22@gmail.com>
Sent: Monday, June 1, 2020 1:51 PM

To: Matt Troster <mait@oldemonmouth.cam>

Subject: Fwd: Rozgold Cuentas Shares

Shares

Matt, please create and send me the Cuentas shares in certificate form ASAP. My address is 3976
Greenwood Street, Newbury Park, California 91326. Thank youl!

Sent from my iPhone

Begin forwarded message:

From: Stephen Braverman <sbravermanze@gmail.com>
Date: June 1, 2020 at 10:50:04 AM PDT

https:timail. google. com/mailiu/07ik=3879edacb5&view=pl&search=all&permmsgid=msg-Ph3A1 668320565389094078Ssimpl=msg-1%3A16683205653... 13
Case 1:20-cv-02862-
6/16/2020 BMC Documentid led | 16/29/20 afeage 90 of 109 PagelD #: 90

To: Stephen Braverman <sbraverman22@armail.cam>
Subject: Re: Rozgold Cuentas Shares

Matt, please create and send me the Cuentas shares in certificate form ASAP. My address is 3916
Greanwood Street, Newbury Park, California 91320. Thank you!

Sent from my iPhone

On May 24, 2020, at 8:20 AM, Stephen Braverman <sbraverman2z2@gmail.com> wrote:
Thank you Matt. Much appreciated.

Sent from my iPhone

On May 24, 2020, at 8:10 AM, Matt Troster <matt@oidemonmouth.com> wrote:

Olde Monmouth Stock Transfer Co., Inc.

Matthew J. Troster - President

 

200 Memorial Parkway
Atlantic Highlands, NJ 07776
Phone (732) 872-2727, Ext 101

 

Fax (732) 872-2728

matt@oldemonmoutn.com

From: Stephen Braverman <sbraverman22@amail.cam>
Sent: Friday, May 22, 2020 4:02 PM

To: Matt Troster <matt@oldemonmouth. com>

Subject: Rozgold Cuentas Shares

Mai,

I've been waiting on the document we spoke about earlier, Please send it
asap.,

Stephen Braverman
516-398-4617

<Rozgold - Statement.pdf>

https:#/mail. google.com/mailw07Ik=3879edacb58view=pt&search=allépermmsgid=msg F634 668320565389094078&simpl=msg-1%3A 16683205653... 21g
ADVERSE CLAIM NOTICE
Date: 5/18/20

Olde Monmouth Stock Transfer Co., Inc.
200 Memorial Parkway
Atlantic Highlands, NJ 07716

Gentlemen:

The undersigned hereby gives notice of his/her/its adverse claim against the following securities
or financial assets and demands that Olde Monmouth Stock Transfer Co., Inc. (“Olde
Monmouth”) place a “STOP TRANSFER?” instruction against such securities or financial assets
and in the event that they are presented for transfer to promptly notify the undersigned of such
presentation:

 

Issuer Company: CUENTAS INC,
Cert# # Shares 100,000 Shareholder Name: ROZGOLD CAPTITAL LLC

 

The undersigned acknowledges awareness that, if and when notified by Olde Monmouth that the
securities or financial assets have been presented for transfer, he/she/it will have a limited time of
thirty (30) days to obtain an order, from a competent court, to restrain the transfer pending
adjudication of the adverse claim and/or (as determined by Olde Monmouth) to furnish an
acceptable indemnity bond in a sufficient amount to protect Olde Monmouth against any

possible expense or loss. Further, the undersigned acknowledges that in the event of his/her/its
failure to obtain the restraining order and/or indemnity bond, Olde Monmouth, in its sole
discretion and without further notice, may ignore the STOP TRANSFER instructions and notice
of adverse claim and process any requested transfer of the securities or financial assets.

The undersigned hereby indemnifies Olde Monmouth against, and agrees to hold Olde
Monmouth harmless from, any and all claims, actions, suits, and complaints, whether groundless
or otherwise, and all losses, expenses, costs, damages, and charges, including attorney’s fees and
court costs, arising from or by reason of Olde Monmouth’s foliowing of the undersigned’s
assertion of the adverse claim hereby noticed and the placement of STOP TRANSFER
instructions.

ENTITY CLAIMANT:

By: Title:

INDIVIDUAL CLAIMANT: __TROY HOGGS

Signed: Pen L ee aft

Notifications: Email: SIMONKOGANLAW@GMAIL.COM Telephone: __ 646 - 983 - 0791

Street Address: 25 FANNING STREET 520A

City:__STATEN ISLAND State:_NY Zip:__10314

 

 
6/22/2020 Gmail - Fwds we FP WD.-Cuenias, iIncSck Transactions withRozgot Capiiall CG
legally privileged. If you are not the intended recipient, you must not read, use or disseminate the information;
please advise the sender immediately by reply email and delete this message and any attachments without retaining
a copy. Although this email and any attachments are believed to be free of any virus or other defect that may affect
any computer system into which it is received and opened, it is the responsibility of the recipient ta ensure that it is
virus free and no responsibility is accepted by the sender for any loss or damage arising in any way from its use.

From: compliance@cuentas.com <compliance@cuentas.com>

Sent: Monday, June 22, 2020 3:08 PM

Jo: james goldberg <JAMES GOLDBERG@msn.com>

Cc: Michael De Prado <michaei@cuentas.com>

Subject: [FWD: Cuentas, inc./Stock Transactions with Rozgold Capital, LLC}

B"H

If you have any questions or comments, please contact me as listed below.

Matthew Schulman - VP Compiiance
Cuentas Inc. (OTCQB: CUEN)

200 S. Biscayne Bivd.

Suite 5500

Miami, Florida 33134

Tel: (786) 229-2222

Email: compliance@cuentas.com

 

The information in this e-mail is confidential and may be legally privileged. it is intended solely for the addressee. If you
are not the intended recipient please delete. Any views expressed in this message are those of the individual sender,
except where the sender specifically states them to be the views of Cuentas, Inc.

 

Original Message
Subject: Cuentas, Inc./Stock Transactions with Rozgold Capital, LLC
From: "Denmon, Richard A." <rdenmon@carlionfields.com>

Date: Tue, May 19, 2020 2:57 pm

To: "compliance@cuentas.com™ <compllance@cuentas. com>

Cc: ‘Stephen Braverman! <sbravermanz2@gmail.com>

 

Dear Mr. Schulman:

I represent Rozgold Capital, LLC (“Rozgold”) and its principal, Stephen Braverman (“Mr.
Braverman”), and | am assisting my client in connection with its holdings of common stock of
Cuentas, Inc. (the “Company”). My client advised me that you are the compliance officer for the
Company and J thought I would informally reach out to you for some assistance.

L have reviewed the Securities Purchase Agreement (“SPA”) between Rozgold and the Company
eniered into in December 2019, as well as my clicnt’s securities position listing with Olde
Monmouth Stock Transfer (“Transfer Agent”). It appears that pursuant to the SPA my client
purchased 99,334 units of Common Stock and Warrants in exchange for $300,000 (the “Purchase
Transaction”), and I have a few questions/requests with respect thereto:

 

htigs:/mail.google.com/mailfull 2ik=73b417c4b4&view=pl&search=all&permmsgid=msg-1%3A 1670230392 1458432608simpi-msg-F43A1 6702303921... 2/4

 

 
6/22/2020 Gmail -FwdsFwoiFWwb--Cuenias, Ine roteck franedotiins whnarogoll Sapiial OS)

+ The Transfer Agent accounts shows book entries for 82,667 common shares of
restricted stock held by my client. My client advises me that the Transfer Agent
requested hard certificates from the Company for the remaining 16,667 shares of
common stock and they have not been returned. Do you have a status update on this?
This is time sensitive matter and my client wishes to receive its stock certificate as
quickly as possible in order to take the steps necessary to sell such shares under Rule
144 (referenced below).

+ In connection with the Purchase Transaction, my client was to receive at closing of
the Purchase Transaction (the “Closing”) a physical Warrant to purchase up to 99,334
additional shares of the Company’s Common Stock. My client has not received this
Warrant. Could you check on the status of this and let me know when my client can
expect receipt?

* Under the terms of the SPA, my client also was given a pro rata right to participate
in certain subsequent offerings and financings for the 2-year period foliowing the
Closing. My client has not received any notification of any such subsequent
financings. Could you please confirm that the Company has not engaged in any such
subsequent financings since the date of the Closing?

* The SPA also provided my client with certain anti-dilution protections in the event
that the Company should engage in certain sales of Common Stock and common stock
equivalents for less than $3.00 per share (“Dilutive Sales”). In such an event, my client
was to be issued additional shares of Common Stock or the right to exchange its shares
on a $1.00 invested basis for $1.00 acquisition basis. Could you please confirm that the
Company has not engaged in any such Dilutive Sales since the date of the Closing?

f its Common Stock holdings pursuant to _

- My client is interested is selling some of is -onmnon

Rule 144, all in accordance with the SPA. In view of the length of time it has held these
shares, please confirm that the Company will not require an opinion of counsel for such.
sales. If.an opinion will be required, please confirm that the Company will furnish the
necessary factual certificates to support any such opinion, as well as a-waiver that any
purchaser of shares. in an open market transaction pursuant {0 Rule 144 will not be
required to sign the SPA.

    

+ — Finally, to the extent that my client is unabie to take advantage of the current
market for the Common Stock due to any delays or otherwise, please advise how the
Company would like to proceed with processing any potential Sale Reconciliation (a

defined in the SPA).
As | indicated above, I am assisting my client in getting their investment arrangements with the
Company in order and I would greatly appreciate any assistance that you can provide me in that
regard.

Kindest regards,

Rick

 

 

hitps-//mail.google.com/maivui 2k=73b44 7céb4 &view=pt8search=all&permmsgid=msg1%3A18702303921 458432608simpi-misg1%3A18702303921... 3/4

 

 
* t

6122/2020 Case 1:20-cv-02862-BMIC. OG HWaalbnlas, Ine /Stack frdndadinns withozgols Gaptall LO} Page|D #: 94

Richard A. Denmon
Attomey at Law

4221 W. Boy Scout Bivd., Sie. 1000
Tarpa, Florida 33607-5780
Direct: 813.229.4219 | Fax: 81 3,.229.4133

rdenmon@icaritoniields.com | war. carlionfieids.com
nic | veard

COVID-19 NOTICE: All our offices are “open for business” at this time although in some jurisdictions we are
operating only remotely. Across our offices, we have limited all “non-essential” in-person meetings. Our firm
will remain fully functional during this time and we are available by email and phone.

Carlton Fields is iSO 27001:2013 certified
Confidential: This e-mail contains a communication protected by the atfomey-client privilege or constitutes

work product. if you do not expect such a communication please delete this message without reading it or
any attachment and then notify the sender of this inadvertent delivery.

 

 

 

https://mail.google.com/mailu/t Fik=79b44 7c4b48view=pt&search=all&pennmsgid=msg-f%3A1 6702303921458432608simpl=msg-i%3A16702303921 a. «44
 

 

   

 
Page 1

EXHIBIT G
PARTI &II

Page 1 :Text Message from Troy's Cell.

Screenshot of Communication between Troy (blue } and Steve Crypto “Braverman” ( gray).

1. Plaintiff says, "To the account above" On his cell phone apps. For security purposes we will
not name the Bitcoin app that held his valuable Bitcoins, Plaintiff was able to monitor the
transaction in real - time with the latest technology.

2, Troy directs the payment to go to Arik the CEO & Chairman of at that time NEXT

GROUP HOLDINGS & now CUENTAS INC.

3. Furthermore, Troy asked for a receipt of the transaction once complete and
receives a copy of that transaction via Braverman "Rozgold" scanning the receipt and

text messaging Troy the proof.

 

Page 2: Outgoing Wire Transfer

From: Wells Fargo, Stephen Braverman "Rozgold"

 

To: Arik Maimon at: Next Group Holdings (Cuentas Inc.)
Purpose Of Funds: Final Payment
Amount: $ 50,000

Let this Exhibit serve to prove that Plaintiff Troy Hogg was rendexing payments for
Cuentas shares through the “entity” Rozgold, which acted as agent "not owner” of the
shares. The purpose of the funds are clearly visible from the receipt as last payment, See
Exhibit B where Plaintiff indicates there three wires for the purchase of the stock. Also,

the Stock Transfer agent share certificate shows three separate book
+

6/23/2020

IMG_4606,jpg

Page 2

 

pote
sieee

ae

 

 

“Cire Transfer Service® a

Spatdacaingn Wet. Legenda Ronen

 

 

ntips:/imail.google.com/mailfu/1/?ui=28view=biopBver=1nj101 dboqmos#attid 4253Datt_172dfd1 GatabO36_0.4_138c8084_6fa6c32e_748a3f23 216... 1/1
i
6/23/2020
41b28dd3-4826-4489-9839-be tfcbibed17.JPG

Page 3

Wire | ransfer Services
Outg 9iN Wire Transfer Request | BOS A
: vo : “qununngnncsee a

 

 

 

remanence Werter Rageeerent On PE
oltre: Marien

    

 

  

6O (forged. on e0}

denen etn Ws gacosnn eta en eagaye spou Geta

Wells Targa Wirt Jearnton Serves ‘welll route: wives bated OFF maT HM Hent aed nny cea eenigny Gea tra Mart Tra ot iekea

SWIFT BG the Inemenatiansd Routing Cacia (THC. Senn ta cater RAE.

Originatar's intormation

 

 

     
  

   

SAMATE mr

. rienany ID reveAptON:

 

[PxnY
Secondary Sent

 

lesan ane er
jpozZGOLD CAPT
unt and Source ©

Mey LLC

fFunds ~

' . Debi Wletts Farge fesoun
499733 6383

 

 

gog0194
ipie | 13 aranster uNds}
nn me : . : a a Fades ne Vs

3 UNC

hitps://mail.google.com/mai i
ail AAinbox MicgxwJWXRITWOmMovi ZS JKegBNMiJD?compose=new&projecto 18m
w= essagePartld=0.1

Ww

 

 

 

 
EXHIBIT G SYNOPSIS

The following Exhibits depicts the defendants FINRA Broker Profile.

Defendant Braverman's work historically depicts his involvement and
exposure to multitudes of seedy Broker/Dealers. For over a decade, the
defendant spent twelve years slipping out the back door right before
investigations concluded fraudulent actors and transactions that were
putting investors at risk. FINRA expelled, not one but six firms that the
defendant worked in. Oddly, each and every firm within a seven year
period that the defendant was employed at, was expelled by FINRA. The
cultural climate to which the defendant had grown accustomed attests to
not only his perception, but also his treatment of Canadian investor and
tech entrepreneur Troy Hogg. Whose only misfortune was living to regret

4 series of three Bitcoin transactions with the defendant.

 
Investor Troy Hogg is a software engineer and a technological
genius. Mr. Hogg is a termed inventor and “visionary”. He became
involved with the defendant because he wanted to invest in his
future retirement. Troy Hogg takes care of his elderly father and is a
well respected family man. His objective was to broaden _ his
investments over the next few decades to supplement his family in

his latter retirement years. Until he met the defendant.

In a variety of sinewy double dealing moves, defendant seeks to now
attempt to dignify his ill intent against plaintiff. Furthermore, it can
be inferred that bad habits are hard to break and proceed to the
corporate climate and personal dealings. Thus announcing his desire
to "illegally" use the plaintiff's funds. "Braverman" was at multiple
firms in a short period of time and had multiple judgment/liens
which is a red flag. He also worked for more than six firms that were
expelled another red flag. The last firm he worked for was a firm
he had already worked there and they must have been aware of
all this. Aside from the Broker Check from FINRA annexed to
Exhibit G - Also, the internet contains much information
online through Twitter and other sources that chronicle

Braverman'’s activities.

 
"Braverman" was a wolf in sheeps clothing, working amongst a multitude of expelled firms.

FINRA Rule 3110(e), which requires a firm to ascertain by investigation the
good character, business reputation, qualifications and experience of an
applicant before it registers that applicant with FINRA. Firms are advised to
consider all available information gathered in the pre-registration process for
this purpose, including Form U4 and U5 responses, searches of the CRD
system, fingerprint results, private background checks and communications
with previous employers. In addition, FINRA strengthened the background
check obligations of firms by requiring firms to adopt written procedures
reasonably designed to verify the accuracy of completeness of the
information contained in the applicant's Form U4. See also Notice to

Members 97-19.

FINRA also requires heightened supervision in some cases when a firm hires
numerous individuals from a disciplined firm. In such cases, a firm can
become a “taping firm,” and be required to tape record all of its registered
persons’ phone calls with investors. See FINRA Rule 3170 (Tape Recording
of Registered Person by Certain Firms).

Footnotes from Regulatory Notice 18-15, As many Tax liens go to business
reputation. Why would anyone hire a guy to manage other people's money,
when he can't even manage his own? Multiple firms go to qualification and
experience. Working at so many firms that were later closed by FINRA goes

to requiring heightened supervision.

 
; Case 1:20-cv-02862-BMC Document 1 Filed 06/29/20 Pa

6/24/2020

STEPHEN LANCE BRAVERMAN - BrokarCheck

STEPHEN LANCE BRAVERMAN

(STEVEN L BRAVERMAN)
CRD#: 1731936

(PR) Previously Registered Broker

e 102 of 109 PagelD #: 102

 

 

 

 

  

 

 

 

 

 

 

 

Discsiosure(s)

7/4/2013

Judgment/Lien Amount

Judgment/Lien Fype

3/30/2012

Judgment/Lien Amount

Judgment/Lien Type

View By:

Judgment / Lien

$10,340.00

Tax

Judgment / Lien

$35,539.00

Civil

htins:/brokercheck. finra.orgfindividual/summary/t 731 936

Date

 

 

410

 
\ Case 1:20-cv-02862-BMC Document1 Fi .
6/24/2020 STEPHEN Canes BRR ERMAN Binks fack 03 of 109 PagelD #: 103

Broker Comment in 2007 1 had $645,000 stolen from me by Alan Weiner of
Secure Trading Group. My car was repossessed.

 

 

 

 

42/1/2009 Judgment / Lien

Judgment/Lien Amount $22,119.00

Judgment/Lien Type Tax

Broker Comment in 2007 $645,000 was stolen from me by Alan Weiner of
Secure Trading Group. ! was unable to recover financially from |
this.

8/24/2009 Judgment / Lien

Judgment/Lien Amount $2,131.00

Judgment/Lien Type Tax

Broker Comment In 2007 | had $645,000 stolen from me by Alan Weiner of

Secure Trading Group. | was never able to recover financially.

https brokercheck finra.org/individualsummary/731936 2410
Case 1:20-cv-02862-BMC Documenti1 Filed 06/29/20 Pa

 

6/24/2020 STEPHEN LANCE BRAVERMAN - Broker Car 04 of 109 PagelD #: 104
5/26/2009 Judgment / Lien
Judgment/Lien Amount $711,430.00
Judgment/Lien Type Civil
Broker Comment In 2007 I had $645,000 stolen from me by Alan Weiner of

Secure Trading Group. | was never able to financially recover.

 

2/13/2009 Judgment / Lien

Judgment/Lien Amount $468.00

Judgment/Lien Type Civil

Broker Comment in 2007 1 had $645,000 stolen from me by Alan Weiner, the

President of Secure Trading Group. Mr. Weiner went to prison
and { was unable to recover my capital. | was never able to
recover financially,

 

   

9/10/2008 Judgment / Lien
Judgment/Lien Amount $1,998.00
Judgment/Lien Type Civil

https://brokercheck.finra.orgindividual'summary/1731 936 3fio
Case 1:20-cv-02862-BMC Documenti Filed 06/29/20. Pa

6/24/2020

Broker Comment

6/21/2008 Judgment / Lien

STEPHEN LANCE soe Le AC preter o> of 109 PagelD #: 105

in 2007 | had $645,000 stolen from me by Alan Weiner of
Secure Trading Group. My home was forectosed because of
this. The deal | made with the bank was for me to leave the
home, the bank was supposed te pay the utilities. They
obviously didn't pay.

 

Judgment/Lien Amount $42,458.00

Judgment/Lien Type Civil

Broker Comment in 2007 | had $645,000 stolen from me by Alan Weiner of
Secure Trading Group. My car was repossessed. | was never
contacted about any court dates or judgements.

2/4/2008 Judgment / Lien

Judgment/Lien Amount

Judgment/Lien Type

Broker Comment

hitps:/fprokercheck finra.orgindividual/surmmary/#731 936

 

$13,424.00

Tax

in 2007 $645,000 was stolen from me by Alan Weiner of
Secure Trading Group. | was unable to recover financially from
this.

4/10

 

 
Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Pa
6/24/2020 STEPHEN LANCE BRAVERIMAN Broxeeeck of 109 PagelD #: 106

 

12/7/2006 Judgment / Lien

Judgment/Lien Amount $41,077.00

Judgment/Lien Type Tax

Broker Comment in 2007 | had $645,000 stolen from me by Alan Weiner of

Secure Trading Group. | was never able to recover financially. |
have attempted numerous offers and compromises

 

4/19/2006 Judgment / Lien

Judgment/Lien Amount $100,562.00

Judgment/Lien Type Tax

Broker Comment In 2007 | had $645,000 stolen from me by Alan Weiner of

Secure Trading Group. | have known about this and have
attempted numerous offers and compromises to no avail.

 

Exerriration(s}

 

 

® State Securities Law Exam

oy Series 63 - Uniform Securities Agent State Law Examination
©) Jul 27, 2016

https/brokercheck finta.org/individualisurmary/1 731936 540

 
Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 107 of 109 PagelD #: 107
6/24/2020 STEPHEN LANCE BRAVERMAN - BrokerCheck

# General Industry/Products Exam
SIE - Securities industry Essentials Examination

(8) Jun 29, 20148

Series 57 - Securities Trader Exam
Jun 9, 2016

oo,
ell

So 3

Series 55 - Limited Representative-Equity Trader Exam

a
ie Apr 10, 2000

_ Series 7 - General Securities Representative Examination
(3) Jan 20, 1990

® Principal/Supervisory Exam

ean, Series 24 - General Securities Principal Examination
(5) Jun 29, 2016

Additional information including this individual's professional designations is available in ihe Detailed
Report.

Previous Megisiralion(s)

CLEARVIEW TRADING ADVISORS, INC. (CRD#: 142873)
NEW YORK, NY
05/11/2016 - 06/29/2018

MAXIM GROUP LLC (CRD#:120708}
NEW YORK, NY
04/08/2010 - 06/10/2010

LEGEND TRADING, LLC (CRD#: 150567)
NEW YORK, NY
01/28/2010 - 02/04/2010

QUAD CAPITAL, LLC (CRD# 148927)
NEW YORK, NY
07/23/2009 ~ 10/13/2009

nttgs:/fbrokercheck.finra.orgfindividualsummmary/1731 936 6/40

 
6/24/2020

Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 108 of 109 PagelD #: 108
STEPHEN LANCE BRAVERMAN - BrokerCheck

CLEARVIEW TRADING ADVISORS, INC. (CRDIE 142873)
NEW YORK, NY

03/04/2008 - 07/21/2009

TOUCHPOINT SECURITIES CORP. (CRD#: 137224)
MERRICK, NY
05/18/2007 - 02/20/2008

WESTOR CAPITAL GROUP, INC. (CRD# 103823)
& FINRA expelled the firm on 06/19/2073
BELLMORE, NY

06/13/2006 - 02/26/2007

BLOCK ORDERS EXECUTION, LLC (CRD#: 134932)
WESTBURY, NY
10/07/2005 - 06/12/2006

ELECTRONIC BROKERAGE SYSTEMS, LLC (CRD#.104031)
CHICAGO, IL
05/16/2005 - 12/16/2005

STG SECURE TRADING GROUP, INC. (CRD#:41216)
& FINRA expelled the firm on 10/16/2007

BOCA RATON, FL

08/28/2002 - 05/18/2005

ALEXANDER, WESCOTT, & CO., INC, (CRDH-35935)
& FINRA expelled the firm on 11/42/2002

UTICA, NY

07/09/2001 - 08/14/2002

ALEXANDER, WESCOTT, & CO,, INC. (CRD#:35935)
A FINRA expelled the firm on 11/42/2002

UTICA, NY

07/09/2001 - 07/12/2002

WIN CAPITAL CORP, (CRD#:36172)

& FINRA expelled the firm on 02/26/2004
BAYVILLE, NY

05/11/2001 - 07/09/2001

https://orokercheck.finra orgindividual/summary/1734 935

7HO

 
Case 1:20-cv-02862-BMC Document1 Filed 06/29/20 Page 109 of 109 PagelD #: 109
6/24/2020 STEPHEN LANCE BRAVERMAN - BrokerCheck

ANDOVER BROKERAGE, L.L.C, (CRDW:33848)
MONTEBELLO, NY
08/16/2000 - 05/11/2001

GRUNTAL & CO., L.L.C. (CRD#:372)
NEW YORK, NY
12/10/1999 - 08/17/2000

ALEXANDER, WESCOTT, & CO., INC. (CRD#:35935)
& FINRA expelled the firm on 11/12/2002

UTICA, NY

03/13/1998 - 10/27/1999

FIRST NEW YORK SECURITIES L.L.C. (CRD#:16362)
NEW YORK, NY
42/18/4997 - 02/06/1998

KNIGHT SECURITIES, L.P. (CRD#:38599)
JERSEY CITY, NJ
07/13/1995 - 07/21/1997

TRIMARK SECURITIES, U.P. (CRD#:38373)
PURCHASE, NY
04/18/1995 - 06/24/1997

TRIMARK SECURITIES, INC. (CRD#.17232)
WHITE PLAINS, NY
04/06/1995 - 04/18/1995

MURPHY & DURIEU (CRD#:6292)

& FINRA expelled the firm on 07/44/2075
NEW YORK, NY

02/02/1995 - 02/17/1995

A.J. MICHAELS & GO., LTD, (CRD#: 19883)
HAUPPAUGE, NY
09/07/4994 - 12/14/1994

 

TRIMARK SECURITIES, INC. (CRD 17232)
WHITE PLAINS, NY
01/23/1990 - 09/12/1994

 

https:/brokercheck.finra.org/individualsummary!1731 936 810
